Exhhibit 10.1



CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO PASSAGE BIO, INC. IF PUBLICLY DISCLOSED.

PASSAGE BIO PRODUCTS

DEVELOPMENT SERVICES AND CLINICAL SUPPLY AGREEMENT





by and between



PASSAGE BIO, INC.



and



CATALENT MARYLAND, INC.







Dated as of April 13, 2020





--------------------------------------------------------------------------------

TABLE OF CONTENTS



Page







ARTICLE I OVERVIEW

2

1.1.

Definitions

2

1.2.

Collaboration Agreement and Exhibit C.

2

1.3.

Joint Steering Committee.

2





ARTICLE II FACILITY LICENSURE AND OPERATION

4

2.1.

Facility Licensure and Maintenance

4

2.2.

Inconsistent Activities

4

2.3.

Employees

5

2.4.

No Obligation to Perform

5





ARTICLE III PASSAGE BIO MATERIALS

5

3.1.

Passage Bio Materials

5

3.2.

Ownership and Return of Passage Bio Materials

5

3.3.

Due Care

5





ARTICLE IV DEVELOPMENTAL SERVICES AND CLINICAL SUPPLY MANUFACTURING

6

4.1.

Scope of Services and Obligations of the Parties

6

4.2.

Development Services

6

4.3.

cGMP Manufacturing Runs

7

4.4.

Process Performance Qualification

7

4.5.

Validation and Stability Studies

7

4.6.

Shipment; Title/Risk of Loss

8

4.7.

Invoicing; Payments to Catalent

9

4.8.

Change Orders

10

4.9.

Other Related Services

11

4.10.

Slot Reservation

11





ARTICLE V COMMERCIAL SUPPLY OF PASSAGE BIO PRODUCTS

12

5.1.

General Requirements

12





ARTICLE VI QUALITY ASSURANCE; QUALITY CONTROL

12

6.1.

Quality Agreement

12

6.2.

Quality Assurance; Quality Control

12

6.3.

Certificates of Analysis and Certificate of Compliance

12

6.4.

Quality Control Tests

12

6.5.

Testing and Reference Standards

12

6.6.

Process Controls and Tests

13

6.7.

Adverse Trends

13





i

--------------------------------------------------------------------------------

Execution Copy



ARTICLE VII BATCH PROCESSING; SUPPLY INTERRUPTION AND DELAYED DELIVERY

13

7.1.

Batch Processing.

13

7.2.

Termination of a Batch

14

7.3.

Remedies for Failed Batches and Defective Batches

14





ARTICLE VIII BATCH TESTING AND PASSAGE BIO REVIEW; DEFECTIVE BATCHES

15

8.1.

Testing

15

8.2.

Passage Bio Review

15

8.3.

Latent Defects

15

8.4.

Batch Release; Defects; Quarantine

15

8.5.

Resolution of Disputes Regarding Nonconformity or Defects

16

8.6.

Remedies for Failed Batches and Defective Batches

17

8.7.

No Other Representations and Warranties

17

8.8.

Survival

17

8.9.

Financial Remedies.

17





ARTICLE IX DESIGNATED PERSON; BATCH RECORDS

17

9.1.

Designated Person

17

9.2.

Certificates and Documentation

18

9.3.

Release

18





ARTICLE X CONTINUOUS IMPROVEMENT PROGRAM

18

10.1.

Program

18

10.2.

Meetings

19

10.3.

Progress

19

10.4.

Review

20

10.5.

Implementation; Costs

20





ARTICLE XI REGULATORY MATTERS

20

11.1.

Ownership of Regulatory Materials

20

11.2.

Drug Product Regulatory Filings and Regulatory Approvals

20

11.3.

Regulatory Authority Communications

21

11.4.

Regulatory Compliance

21

11.5.

Adverse Event Reporting; Safety Data Exchange and Medical Inquiries

22

11.6.

Regulatory Authority Communications Received

22

11.7.

Reserved

23

11.8.

Passage Bio Inspections & Audits

23

11.9.

Environmental Audit of Catalent

24





ARTICLE XII LIMITATIONS AND USE

25

12.1.

Limitations

25





ARTICLE XIII FORCE MAJEURE

25

13.1.

Force Majeure Events

25





ii

--------------------------------------------------------------------------------

Execution Copy



13.2.

Examples

25

13.3.

Process

25





ARTICLE XIV CONFIDENTIALITY; MATERIAL TRANSFER

26

14.1.

Confidential Disclosure Agreement

26

14.2.

Confidential Information from the Trustees of the University of Pennsylvania

26

14.3.

Confidential Information

26

14.4.

Exceptions to Confidential Information

27

14.5.

Confidentiality Obligations

28

14.6.

Permitted Disclosure and Use

28

14.7.

Notification

29

14.8.

Publicity

29

14.9.

Use of Names

29

14.10.

Defend Trade Secrets Act Notice

30

14.11.

Survival

30





ARTICLE XV INTELLECTUAL PROPERTY

30

15.1.

General

30

15.2.

Passage Bio Materials

30

15.3.

License to Catalent

30

15.4.

License to Passage Bio

31

15.5.

Project Intellectual Property

31

15.6.

Existing Intellectual Property

31

15.7.

Patent Filings; Cooperation

32

15.8.

Notice and Defense of Third-Party Infringement Claims

32

15.9.

Patent Term Extensions

33

15.10.

Product Trademarks

33





ARTICLE XVI AFFILIATES AND SUBCONTRACTORS

33

16.1.

Performance by Affiliates

33

16.2.

Performance by Subcontractors

33





ARTICLE XVII RECORDS AND AUDITS

34

17.1.

Records and Information

34

17.2.

Financial Records; Audits

34





ARTICLE XVIII REPRESENTATIONS AND WARRANTIES

35

18.1.

Passage Bio and Catalent Mutual Representations and Warranties

35

18.2.

Mutual Covenants; No Debarment

36

18.3.

Additional Representations, Warranties and Covenants by Catalent

36

18.4.

Additional Representations, Warranties and Covenants of Passage Bio

37

18.5.

No Other Representations or Warranties

37

18.6.

Catalent Indemnity

38

18.7.

Passage Bio Indemnity

38

18.8.

Indemnification Procedures

39

18.9.

Insurance.

39





iii

--------------------------------------------------------------------------------

Execution Copy



ARTICLE XIX TERMINATION AND SURVIVAL

40

19.1.

Term and Termination

40

19.2.

Effect of Termination

41





ARTICLE XX DISPUTE RESOLUTION

44

20.1.

Disputes

44

20.2.

Dispute Resolution

44

20.3.

Patent and Trademark Dispute Resolution

45

20.4.

Injunctive Relief

45

20.5.

Continued Performance

45





ARTICLE XXI MISCELLANEOUS

45

21.1.

Assignment; Binding Effect

45

21.2.

Expenses

45

21.3.

Notices

45

21.4.

Severability

46

21.5.

Entire Agreement

47

21.6.

Waiver

47

21.7.

Governing Law; Jurisdiction; Venue

47

21.8.

Further Assurances

47

21.9.

Headings

47

21.10.

Counterparts

47

21.11.

Construction

48

21.12.

Interpretation

48

21.13.

Relationship of the Parties

48







Exhibits









A

Definitions



B

Scope of Work



C

Batch Ordering and Forecasting Requirements



D

Approved Subcontractors











iv

--------------------------------------------------------------------------------

PASSAGE BIO PRODUCTS

DEVELOPMENT SERVICES AND CLINICAL SUPPLY AGREEMENT



THIS DEVELOPMENT SERVICES AND CLINICAL SUPPLY AGREEMENT (this “Agreement”),
dated as of the 13th day of April, 2020 (the “Effective Date”), is entered into
by and between PASSAGE BIO, INC., a corporation organized and existing under the
Laws of Delaware and having a place of business at 2001 Market Street, Suite
2815, Philadelphia, Pennsylvania 19103 (“Passage Bio”), and CATALENT MARYLAND,
INC. (formerly PARAGON BIOSERVICES, INC.), a corporation organized and existing
under the Laws of Delaware and having a place of business at 801 West Baltimore
Street, Suite 302, Baltimore, Maryland 21201 (“Catalent”).  Passage Bio and
Catalent are sometimes referred to herein, individually, as a “Party” and,
collectively, as the “Parties.”

RECITALS

WHEREAS, Passage Bio is an integrated genetic medicines company that is
currently developing a portfolio of live transforming Adeno-associated virus
(“AAV”)-delivered therapeutics for the treatment of rare monogenic central
nervous system diseases, and Passage Bio is interested in securing process
development services and clinical scale manufacturing capacity for such products
and other drugs of which Passage Bio or its designated Affiliates or Strategic
Partners may later contract with Catalent for clinical supply;

WHEREAS, Catalent has process development, manufacturing, and related services
experience and expertise, and operates facilities for the development and
manufacturing of biopharmaceuticals, including a commercial scale
biomanufacturing facility located at 7555 Harmans Road, Baltimore, Maryland
(the “BWI Facility”);

WHEREAS, on June 28, 2019, the Parties executed a Collaboration Agreement
(the “Collaboration Agreement”) under which Catalent committed to provide
Passage Bio with dedicated biomanufacturing space at the BWI Facility
(the “Dedicated Clean Room Suite”) and, subject to future agreements, to perform
clinical and commercial supply of the Passage Bio Products;

WHEREAS, the Collaboration Agreement established, among other items, the terms
and conditions regarding the governance of the Dedicated Clean Room Suite for
the Manufacture of the Passage Bio Products (collectively, the “Dedicated Clean
Room Collaboration”);

WHEREAS, the Parties have also executed that certain Letter of Intent (“LOI”)
dated December 18, 2019, as amended, that reserves [*] ([*]) slots for the
manufacture of Passage Bio Products prior to the Readiness Determination;

WHEREAS, Passage Bio may request Catalent to commence supplying Passage Bio
Products to Passage Bio before the Readiness Determination, and Catalent wishes
to manufacture and supply such Passage Bio Products to Passage Bio (using
facilities owned and operated by



C-1

--------------------------------------------------------------------------------

Execution Copy



Catalent other than the Dedicated Clean Room) as requested by Passage Bio, on
the terms set forth below;

WHEREAS, on May 20, 2019, Catalent Pharma Solutions, Inc. (“CPS”), a leading
global provider of advanced delivery technologies and development solutions for
drugs, biologics, and consumer health products, acquired Paragon Bioservices,
Inc. (“Paragon”);

WHEREAS, the Collaboration Agreement contemplates clinical and commercial supply
agreements for Passage Bio Products that will be negotiated and executed by the
Parties, subject to the capacity of the Dedicated Clean Room Suite (this
Agreement and such additional commercial supply agreements are collectively
referred to herein as the “Passage Bio Supply Agreements”);

WHEREAS, it is the intent of the Parties to execute this Agreement to consummate
the Parties understanding as to the development services and clinical supply
manufacturing of Batches of Bulk Drug Substance and Drug Product of Passage Bio
Products; and

WHEREAS, the Parties further agree and acknowledge that this Agreement satisfies
the requirement set forth in Section 1.2 of the Collaboration Agreement, as
amended by that certain LOI dated December 18, 2019 (as amended), for the
Parties to execute a Passage Bio Supply Agreement.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, agreements and provisions set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties agree as
follows:

ARTICLE I

OVERVIEW

1.1.      Definitions.  All capitalized terms used herein, including in the
Exhibits and Schedules hereto, shall have the meanings specified in Exhibit A
attached hereto or elsewhere in this Agreement and the Collaboration Agreement,
as applicable, unless otherwise specified.

1.2.      Collaboration Agreement and Exhibit C.  The Parties agree and
acknowledge that the Collaboration Agreement shall continue in accordance with
its terms.  In addition, the Parties agree that, in the event of conflict
between the terms of this Agreement and the Collaboration Agreement with respect
to the activities to be undertaken under this Agreement, the terms of this
Agreement shall control with respect to matters specifically covered by this
Agreement whereas the Collaboration Agreement shall control with respect to
matters not covered by this Agreement.  It is also the Parties intent that the
provisions of Exhibit C shall govern any future agreements between Passage Bio,
its Affiliates or Strategic Partners and Catalent with respect to Manufacturing
in the Dedicated Clean Room Suite.



2

--------------------------------------------------------------------------------

Execution Copy



1.3.      Joint Steering Committee.

(a)      For the purposes of this Agreement, the JSC shall have decision making
authority as to the matters expressly stated herein including, but not limited
to, Continuous Improvement Program (as defined below), procurement of Raw
Materials and matters set forth in Exhibit C to this Agreement

(b)      The decisions of the JSC with respect to matters subject to its
decision-making authority shall be made as set forth in this Section 1.3(b) and
shall be final.  Subject to and after giving effect to the provisions of Section
1.3(c), all decisions of the JSC will be made by [*], such decision to be
documented in the meeting minutes.  The JSC shall use commercially reasonable
efforts to resolve the matters within its roles and functions or otherwise
referred to it with due regard to this Agreement.  If the JSC cannot [*] on a
matter within [*] ([*]) Business Days (or such longer period of time as mutually
agreed by the Parties) after such matter has been presented to the JSC, then
such matter shall be handled in the following manner.  Any disputed matter that
cannot be resolved by the JSC shall be first referred to the executive officers
designated by each Party.  Such executive officers shall use commercially
reasonable efforts to reach mutually acceptable resolutions on all such disputed
matters.  If such executive officers are unable to resolve any disputed matter
within [*] ([*]) Business Days (or such longer period of time as mutually agreed
by the Parties) after the dispute is first referred to them, the matter shall be
resolved as provided in Section 1.3(c).

(c)      If any matter within the decision-making authority of the JSC remains
unresolved following attempted resolution under Section 1.3(b), the following
shall apply:

(i)         Subject to and after giving effect to the provisions of
Section 1.3(c)(iv), if the dispute relates to clinical development and
regulatory matters regarding any Passage Bio Product (but not to construction,
commissioning, qualification, validation, operation, logistics and maintenance
of equipment, instruments, systems and facilities  at the BWI Facility and in
the Dedicated Clean Room Suite), Passage Bio shall have final decision-making
authority with respect to such matters.  In the event any such matter requires
an immediate or prompt decision and the JSC is not able to reach agreement,
Passage Bio, by written notice to Catalent, may inform it of the need to
accelerate a decision on that matter and that it is electing to exercise its
decision-making authority on a shortened time frame than that set forth in
Section 1.3(b).

(ii)        Subject to and after giving effect to the provisions of
Section 1.3(c)(iv), if the dispute relates to construction, commissioning,
qualification, validation, operation, logistics and maintenance of equipment,
instruments, systems and facilities at the BWI Facility and in the Dedicated
Clean Room Suite (but not to clinical development and regulatory matters
regarding any Passage Bio Product), Catalent shall have final decision-making
authority with respect to such matters, provided that Catalent’s final
decision-making authority does not include the Readiness Determination.  In the
event any such matter requires an immediate or prompt decision and the JSC is
not able to reach agreement, Catalent, by written notice to Passage Bio, may
inform it of the need to



3

--------------------------------------------------------------------------------

Execution Copy



accelerate a decision on that matter and that it is electing to exercise its
decision-making authority on a shortened time frame than that set forth in
Section 1.3(b).

(iii)       Subject to and after giving effect to the provisions of
Section 1.3(c)(i), (ii) and (iv), any remaining unresolved dispute regarding a
matter within the decision-making authority of the JSC (including any dispute
that relates to both (A) clinical development and regulatory matters regarding
any Passage Bio Product and (B) construction, commissioning, qualification,
validation, operation, logistics and maintenance of equipment, instruments,
systems and facilities at the BWI Facility and in the Dedicated Clean Room
Suite) shall be referred to the Parties’ respective designated executive
officers for discussion and resolution, who shall attempt in good faith to
resolve such dispute, and neither Party shall, by itself, have any final
decision-making authority with respect to such dispute. Notwithstanding the
foregoing, except by mutual agreement of the Parties which shall not be
unreasonably withheld, delayed or denied, Catalent shall not be obligated to
[*].

(iv)       Notwithstanding the foregoing provisions of this Section 1.3(c):
(A) either Party’s exercise of a right to finally resolve a dispute hereunder
shall not excuse the other Party from any of its obligations specifically
enumerated under this Agreements; and (B) neither Party shall exercise such a
right in a manner that violates any rights or obligations specifically addressed
in this Agreement.  In addition, in resolving a dispute hereunder each Party
shall act in good faith.

ARTICLE II

FACILITY LICENSURE AND OPERATION

2.1.      Facility Licensure and Maintenance.  Catalent will take all necessary
actions to maintain in full force and effect at all times during the Term of
this Agreement all permits, licenses, approvals and authorizations that allow
Catalent to carry out its obligations under this Agreement, including any
licenses in connection with Development Services and Manufacturing in the
Bi-Park Facility, BWI Facility, or other Catalent facilities and including,
after approval of the Passage Bio Products, permits, licenses, approvals and
authorizations in connection with licensed Manufacture in the BWI Facility
relating to the Bulk Drug Substance and Drug Product.  Catalent shall operate
and maintain its facilities and all equipment used in the Manufacture of Passage
Bio Products in compliance with cGMPs, applicable Laws and Regulatory Acts, and
the then current Quality Agreement between Passage Bio and Catalent, shall
maintain a quality management system acceptable to Passage Bio, and shall assure
the capacity of the BWI Facility is sufficient to meet the Manufacturing
requirements of this Agreement.

2.2.      Inconsistent Activities.  Catalent agrees that Catalent will not
permit any activities within the Dedicated Clean Room Suite that are
incompatible with and/or could adversely affect the Bulk Drug Substance being
Manufactured by Catalent or Catalent’s ability to provide Development Services
or Manufacture Batches of Bulk Drug Substance of Passage Bio Products pursuant
to this Agreement.  Catalent shall be responsible, at its expense, to ensure the
absence of live viruses, infectious agents, adventitious agents or antibiotics
in the Dedicated Clean Room



4

--------------------------------------------------------------------------------

Execution Copy



Suite (or other areas where the Manufacture of Passage Bio Products may occur),
or of any cross-contamination in the foregoing areas, including by performing
appropriate testing, cleaning, validation of cleaning procedures.

2.3.      Employees. Catalent also shall be responsible for providing and/or
hiring appropriately qualified personnel (including operators, supervisors and
area managers) with expertise in technical development, Manufacturing,
operations, quality assurance, quality control and regulatory affairs, in
accordance with a staffing plan agreed upon by Passage Bio, such staff to be
capable of operating the BWI Facility in accordance with cGMPs and the Quality
Agreement.  Catalent shall use commercially reasonable efforts to provide
personnel who have prior experience working on the Passage Bio Products.
 Catalent shall assure that such staff receive appropriate training to carry out
the responsibilities assigned to them.  Catalent shall ensure that its employees
involved in the Manufacture of Batches of Bulk Drug Substance and Drug Product
of Passage Bio Products receive appropriate training specific to the Manufacture
of Passage Bio Products.

2.4.      No Obligation to Perform.  Neither Catalent nor its Affiliates shall
be obliged to Manufacture any Passage Bio Product for sale in any countries that
are targeted by the comprehensive sanctions, restrictions or embargoes
administered by the United Nations, European Union, United Kingdom, or the
United States if it is prevented from doing so, or would be required to obtain
or apply for special permission to do so, due to any restriction (such as an
embargo) imposed on it by any Governmental Authority, including those imposed by
the U.S. Department of the Treasury’s Office of Foreign Assets Control.

ARTICLE III

PASSAGE BIO MATERIALS

3.1.      Passage Bio Materials.  Passage Bio will provide to Catalent the
Passage Bio Materials for use in the Development or Manufacture of Passage Bio
Products in accordance with this Agreement.  Catalent shall maintain a written
record setting forth the type and name of all Passage Bio Materials, the amount
and date received and such other information as is appropriate to adequately
record, track and account for all Passage Bio Materials.  With respect to
Materials ordered by or procured on behalf of Strategic Partners, the JSC will
meet to discuss and approve the transfer of those Materials, to the extent
practicable, for the Development or Manufacture of Passage Bio Products.

3.2.      Ownership and Return of Passage Bio Materials.  All Passage Bio
Materials shall remain the sole and exclusive property of Passage Bio, shall be
used by Catalent only in carrying out its obligations under this Agreement and
for no other purpose, shall not be transferred to any Third Party that is not
specifically authorized in advance and in writing by Passage Bio, and shall be
returned to Passage Bio upon request by Passage Bio and at Passage Bio’s expense
at the termination of this Agreement or when no longer being used, upon request
by Passage Bio and at Passage Bio’s expense.



5

--------------------------------------------------------------------------------

Execution Copy



3.3.      Due Care.  Catalent will handle, use and store the Passage Bio
Materials with due care and in compliance with the applicable Storage
Guidelines.  Title and risk of loss or damage to such Passage Bio Materials will
at all times remain with Passage Bio.

ARTICLE IV

DEVELOPMENTAL SERVICES AND CLINICAL SUPPLY MANUFACTURING

4.1.      Scope of Services and Obligations of the Parties.

(a)        Scope of Work.  Upon the Effective Date of this Agreement, Catalent
and Passage Bio shall commence with implementation of the Scope of Work attached
hereto as Exhibit B (as the same may be amended or modified pursuant hereto,
the “Scope of Work”).  The Scope of Work is intended to cover the Development
Services (defined below) for and clinical supply Manufacturing of the Passage
Bio Products requested by Passage Bio.  Catalent shall use commercially
reasonable efforts to perform all of its obligations under this Agreement
(including the Scope of Work).  The Scope of Work may be amended or modified
through one or more mutually agreeable exhibits executed by both Parties, it
being understood that each such exhibit shall (1) be sequentially numbered
(e.g., B-1, B-2, etc.), (2) specifically make reference to this Agreement and
the specific Passage Bio Product to which the services apply, (3) incorporate
the terms and conditions hereof by reference, and (4) include a detailed
description of the services to be performed, the pricing, any equipment to be
procured by Catalent at Passage Bio’s expense, if any, including procurement and
other related costs, and a signature block for both Parties.  Once executed by
the Parties, each additional exhibit shall be deemed part of the Scope of Work
and subject to and governed by this Agreement.  The Scope of Work will address
the following activities (or other activities as mutually agreed upon by the
Parties): (a) [*] to (i) [*] and (ii) [*] (both (i) and (ii) being the
“Development Services”), (b) [*] (the “cGMP Manufacturing Runs”), and (c) [*]
(“Process Performance Qualification” or “PPQ”).  In the event of any conflict
between the Scope of Work and this Agreement, the terms of this Agreement shall
prevail, except to the extent the Scope of Work expressly deviates from one or
more terms of this Agreement and the Parties agree in writing to such deviation.

(b)        Batch Ordering and Forecasting Requirements.  As provided for in
Exhibit C attached hereto and incorporated by reference for all purposes, the
Parties have agreed upon (i) the minimum annual ordering obligations of Passage
Bio for Catalent’s Manufacture of Batches of Passage Bio Products, (ii) the fees
that Passage Bio will pay to Catalent during the Term following the Readiness
Determination for the Dedicated Clean Room Suite, and (iii) the establishment of
procedures for the initial forecasting and rolling forecasts of Passage Bio’s
ordering of Batches of the Passage Bio Products in the Dedicated Clean Room
Suite.  Exhibit C shall also apply to future agreements between Passage Bio, its
Affiliates and Strategic Partners for the clinical supply Manufacturing in the
Dedicated Clean Room Suite.

4.2.      Development Services. Catalent shall diligently perform the
Development Services in a professional and workman-like manner and in accordance
with the activities, timeline and budget set forth in the Scope of Work.
 Catalent shall commit to the Development Services appropriately qualified
personnel, including, as appropriate, personnel with expertise in technical



6

--------------------------------------------------------------------------------

Execution Copy



development, Manufacturing, operations, quality assurance, quality control, and
regulatory affairs.  Passage Bio shall provide reasonable assistance in
connection with the Development Services and shall have a reasonable ability to
oversee the Development Services, including being permitted to contact the
personnel of Catalent and/or visit the Catalent facility at which the activities
are being conducted in order to facilitate the timely completion of the
Development Services.  Each Party shall comply with applicable regulatory
requirements applicable to it in connection with the performance of the
Development Services.

4.3.      cGMP Manufacturing Runs.  As may be agreed by the Parties and set
forth in the Scope of Work, Catalent will commence with the performance of the
tasks associated with the cGMP Manufacturing Runs and pursuant to the schedule
set forth in the Scope of Work.  These tasks include [*].  All Manufacturing of
Bulk Drug Substance and Drug Product of the Passage Bio Products for the Passage
Bio’s clinical trials will be performed at the BWI Facility in accordance with
cGMPs, the Specifications, the Quality Agreement, any applicable Laws and
otherwise in accordance with this Agreement.  Catalent shall also perform the
following relating to the Manufacture of the Passage Bio Products, Bulk Drug
Substance and Drug Product, as may be more fully set forth in the Scope of Work,
the Specifications and the Quality Agreement:

(a)        Testing, Characterization and Release.  Catalent shall perform
testing, characterization and release of the Bulk Drug Substances and/or Drug
Products.  The responsibility for the testing of certain Raw Materials will be
set forth in the Scope of Work and/or Quality Agreement.

(b)        Stability Testing.  Catalent shall perform stability testing and
issue results in accordance with the Scope of Work and Quality Agreement.

(c)        Storage.  Catalent shall perform all storage of Bulk Drug Substance
and Drug Product in accordance with the Storage Guidelines.

4.4.      Process Performance Qualification.  If made part of the Scope of Work
as part of Passage Bio’s pre-Commercialization activities of a Passage Bio
Product, Catalent shall perform Process Performance Qualification in support of
Passage Bio’s BLA submission to the FDA for such Passage Bio Product in
accordance with cGMPs, the Specifications, the Quality Agreement, any applicable
Laws, and otherwise in accordance with this Agreement.  Such Process Performance
Qualification may include, but is not limited to, the following tasks which are
more fully described in the Scope of Work: [*]. Catalent agrees to use
commercially reasonable efforts to meet the timelines set forth in the Scope of
Work.  Unless otherwise agreed by the Parties in the Scope of Work, the Process
Performance Qualification will be completed upon Catalent’s completion of [*].
 The date upon which a final report confirming the completion of these PPQ
activities has been submitted by Catalent and approved by Passage Bio shall be
referred to herein as the “PPQ Completion Date.”  Passage Bio’s approval of the
completion of the PPQ activities shall not be unreasonably withheld or delayed.



7

--------------------------------------------------------------------------------

Execution Copy



4.5.      Validation and Stability Studies.

(a)       General.  Catalent shall perform on an on-going basis all validation
and stability studies required by, and in accordance with, the Specifications,
cGMPs, applicable Laws and Regulatory Acts, the Scope of Work, and the Quality
Agreement in connection with the Manufacturing of Bulk Drug Substance and Drug
Product for the Passage Bio Products.

(b)        Duties.  In performing its duties under this Section 4.5 and as
specified in a Scope of Work or Purchase Order, Catalent shall perform the
following tasks:

(i)         prepare and provide to Passage Bio, in the format designated in the
Quality Agreement, applicable Regulatory Materials as may be required for
submission to the Regulatory Authorities;

(ii)        pull, store and analyze data and maintain, for periods of time set
forth in the Quality Agreement, database containing applicable Regulatory
Materials, and provide Passage Bio and any applicable Regulatory Authorities
with such cooperation as is requested to respond to regulatory inquiries or
investigations;

(iii)       notify Passage Bio promptly and in accordance with the timing set
forth in the Quality Agreement if any Batch of Bulk Drug Substance or Drug
Product fails any stability test(s), and initiate an investigation of such
failure, promptly provide to Passage Bio all test results from the investigation
and consult with and reach agreement with Passage Bio on corrective actions to
be taken; and

(iv)       report to Passage Bio promptly and in accordance with the timing set
forth in the Quality Agreement any atypical results, deviations or  adverse
trends exhibited during testing, or process deviations, including, by way of
example only, those which might reasonably be expected to impact quality or
physical characteristics of the Bulk Drug Substance and/or Drug Product, and
initiate an investigation thereof, promptly providing to Passage Bio all test
results from the investigation, and consulting with and reach agreement with
Passage Bio on corrective actions to be taken in accordance with the Quality
Agreement.

4.6.      Shipment; Title/Risk of Loss.

(a)        Acceptance of Batch Documentation.  Catalent will Manufacture all
Batches of Passage Bio Products in accordance with the Product Requirements and
Catalent will store and ship them in accordance with the applicable provisions
of this Agreement, the Quality Agreement and the Storage Guidelines.  As soon as
Catalent has determined that a Batch complies with the Product Requirements,
Catalent will send the Batch Documentation to Passage Bio by a mutually agreed
upon method.  For each Batch, Passage Bio will review the Batch Documentation to
confirm that it meets the Product Requirements and to determine the appropriate
use of that Batch.  Within [*] Business Days of receipt of Batch Documentation,
unless otherwise agreed to by the Parties, Passage Bio shall either provide its
acceptance of the Batch Documentation in accordance with the procedures set
forth in the Quality Agreement (“Passage Bio Approval”) or,



8

--------------------------------------------------------------------------------

Execution Copy



in the event Passage Bio has identified specific issues or deviations with the
Batch Documentation, give written notice thereof to Catalent, and such specific
issues or deviations shall be resolved by the Parties in accordance with the
Quality Agreement.  If Passage Bio fails to respond within [*] Business Days
with its acceptance of the Batch or provide written notice of issues or
deviations with the Batch Documentation, Passage Bio Approval of the Batch will
be deemed to have occurred.  Upon Passage Bio Approval, the Batch Documentation
will be deemed approved and the relevant Batch of Passage Bio Product will be
made available for shipment as provided in Section 4.6(b), provided that the
granting of Passage Bio Approval with respect to a Batch shall not preclude a
subsequent claim with respect to any Latent Defect in such Batch in accordance
with Section 8.3.

(b)        Delivery. The Delivery of a Batch of Passage Bio Product shall be
deemed to have occurred upon Passage Bio Approval.  Following the date upon when
such Passage Bio Approval occurs, Catalent shall either (i) move the Batch,
packed and packaged in appropriate containers in accordance with the Quality
Agreement, for storage at the BWI Facility or (ii) tender the Batch for
shipment, packed and packaged in appropriate containers in accordance with the
Quality Agreement, to the Passage Bio carrier at the BWI Facility.  Catalent
will store Bulk Drug Substance, [*], until the earlier of (a) [*], and (b) [*].
 Any requests by Passage Bio for storage beyond the foregoing time periods shall
be rendered at a cost to be mutually agreed upon by the Parties and updated on
an annual basis.  All storage of Bulk Drug Substance and Drug Product shall be
performed in accordance with the Storage Guidelines and the Quality Agreement.
 Passage Bio shall be responsible for Product in transit, including, but not
limited to, any cost of insurance, transport fee, and any risk associated with
transit or customs delays, storage and handling, if applicable.

(c)        Shipment.  Following Passage Bio Approval, and when Passage Bio
requests shipment of Batches of Bulk Drug Substance or Drug Product, Catalent
shall ship such Batches, as requested, Ex Works (as defined in INCOTERMS 2010) –
BWI Facility.

(d)        Title/Risk of Loss.  Title to and risk of loss with respect to any
Batch of Bulk Drug Substance and any Batch of Drug Product resulting therefrom
shall pass from Catalent to Passage Bio upon the date of Delivery of such Batch
of Bulk Drug Substance and/or Drug Product to Passage Bio.

(e)        Delivery Timing.  The timing of Delivery of clinical supply of Bulk
Drug Substance and Drug Product Manufactured shall be pursuant to a Scope of
Work, the applicable Purchase Order or otherwise agreed to by the Parties.

4.7.      Invoicing; Payments to Catalent.

(a)        Scope of Work.  The Scope of Work attached hereto under Exhibit B
shall contain pricing for any applicable Development Services, cGMP
Manufacturing Runs and Process Performance Qualification activities to be
performed by Catalent under this Agreement. With respect to all services
performed by Catalent, if not already set forth in the applicable Scope of Work,
the Parties shall mutually agree upon a customized schedule for payments (each,
a “Payment Schedule”).  Each such payment shall be due and payable within [*]
([*]) days



9

--------------------------------------------------------------------------------

Execution Copy



following the receipt of the invoice.  If Catalent proposes to adjust the
amounts set forth in the Scope of Work or the corresponding Payment Schedule,
the Parties shall follow the procedures set forth in Section 4.8 with respect to
a Change Order, and no such adjustment shall take effect absent a Change Order
with respect thereto.

(b)        Purchase Orders.  Catalent will invoice Passage Bio for Development
Services and Manufacturing pursuant to a Purchase Orders or as otherwise agreed
to by the Parties in the Scope of Work.  Each such undisputed payment shall be
due and payable within [*] ([*]) days following the receipt of the invoice.  For
administrative convenience, the Parties may agree on a process to group
invoicing of multiple billing into a single invoice. Any such process which
deviates from the payment process described above must be mutually agreed and in
writing by the Parties.

(c)        Pass-Through Costs.   Catalent shall provide monthly invoices to
Passage Bio for all Raw Materials (other than Passage Bio Materials) and
outsourced services (considered to be pass-through expenses) for the Development
Services or Manufacturing at the actual procurement cost (the “Procurement
Cost”) plus the Procurement Fee, provided that, (i) in the event that purchases
are projected to exceed $[*] in a given month, Catalent may, at its option, bill
semi-monthly, and (ii) in the event that purchases are projected to exceed $[*]
in a given month, Catalent may, at its option, require that the purchases be
paid in advance with an accounting and payment true-up due within [*] ([*]) days
of receipt of vendor invoice.  Payment for amounts invoiced by Catalent which
are undisputed amounts by Passage Bio shall be due and payable within [*] ([*])
days following the date of the invoice. If the monthly invoices include Raw
Materials and/or outsourced services that are not listed in the Scope of Work,
Catalent shall provide reasonably detailed information for such materials and/or
services with the monthly invoice(s) containing the charges for such use such
materials or services.

(d)        All payments to Catalent by Passage Bio shall be in United States
currency and shall be by wire transfer to:

Wire transfer:

Account Name            [*]

ABA#:                         [*]

Account#:                    [*]

(e)      Notwithstanding anything to the contrary herein, all invoices issued
pursuant to this Agreement shall be payable within the time periods expressly
set forth herein unless Passage Bio notifies Catalent of a disputed invoice
amount.  In the case of a disputed amount, the Parties will in good faith
discuss the item and seek resolution.  Any continuing dispute of the invoice
amount or the payment obligation with respect thereto shall be resolved in
accordance with dispute resolution provisions set forth in Section 20.2 of this
Agreement.  Passage Bio will pay all undisputed amounts of such invoice, if any,
within the applicable payment term period.  In the event that Passage Bio has
not paid any undisputed invoice amounts on or before the applicable due date,
such failure shall be considered a material breach under this Agreement, subject
to applicable cure provisions.  Such past due amounts shall bear interest from



10

--------------------------------------------------------------------------------

Execution Copy



the date due until paid at the rate of [*] ([*]%) per annum (or if less, the
highest rate legally permitted), payable on demand.

4.8.      Change Orders

(a)        Catalent Requested Changes.  Before Catalent may amend or change an
agreed upon Scope of Work, Catalent shall prepare a Change Order describing in
reasonable detail the nature of such change(s) and propose such Change Order to
Passage Bio for Passage Bio’s review and written approval.  If any changes
contemplated by a Change Order will have a financial or other impact on the
Scope of Work, Catalent shall include in the Change Order a written description
of such impacts.  If Passage Bio approves the Change Order notwithstanding
Catalent’s notice of any resulting cost increase, Passage Bio shall reimburse
Catalent for the cost of such changes as detailed in the Change Order.  Upon
approval of the Change Order by Passage Bio, the Change Order will be
implemented as soon as it is commercially practical to do so in a good faith
effort to meet the development and manufacturing timelines as set forth in the
Scope of Work.  In the event a proposed Change Order is not approved by Passage
Bio, then work shall continue under the original Scope of Work.

(b)        Passage Bio Requested Changes.  Passage Bio shall have the right to
request reasonable modifications to the Scope of Work by providing notice
thereof to Catalent.  Upon receipt of such notice, Catalent shall generate a
Change Order to reasonably reflect such requested modifications in accordance
with the process described in Section 4.8(a).  If Passage Bio approves the
Change Order notwithstanding Catalent’s notice of any resulting cost increase,
Passage Bio shall reimburse Catalent for the cost of such changes as detailed in
the Change Order.  Upon approval of such Change Order by Passage Bio, the Change
Order will be implemented as soon as it is commercially practical to do so in a
good faith effort to meet the development and manufacturing timelines as set
forth in the Scope of Work or as described in the Change Order.

(c)        The procedures of Sections 4.8(a) or (b) shall be employed for any
changes requested to document(s) which are part of Catalent’s cGMP document
system provided that the approval of the appropriate Catalent department heads
(including the Quality Assurance department) shall be required prior to any such
change and any such changes are in compliance with cGMPs, the Specifications,
the Quality Agreement, any applicable Laws and otherwise in accordance with this
Agreement.  In the event of any requested change to a Passage Bio-specific
document, Passage Bio approval shall also be required.

4.9.      Other Related Services.  Catalent shall provide such other services
relating to the Passage Bio Products as agreed to between the Parties in a Scope
of Work, which shall include the scope and fees for any such services and the
terms and conditions of this Agreement shall govern and apply to such services.

4.10.    Slot Reservation.  Pursuant to the terms of the LOI, Catalent currently
reserves [*] ([*]) slots for the Manufacture of Passage Bio Products at the BWI
Facility in 2020.  At Passage Bio’s election, these [*] ([*]) slots shall be
made available to Passage Bio pursuant to an agreed upon Manufacturing schedule.
 In addition, to the extent a Scope of Work for Manufacturing of Batches
includes the identification of a particular slot, Catalent shall reserve such
slot for Passage



11

--------------------------------------------------------------------------------

Execution Copy



Bio.  All Development Services and Manufacturing ordered pursuant to the LOI
shall be completed in accordance with the terms of this Agreement, and a Scope
of Work shall be attached hereto for such work.

ARTICLE V

COMMERCIAL SUPPLY OF PASSAGE BIO PRODUCTS

5.1.      General Requirements. Passage Bio is Developing the Passage Bio
Products pursuant to a clinical development plan that currently projects a
potential Marketing Authorization during the term of the Dedicated Clean Room
Collaboration.  Should Passage Bio elect to file a BLA and Commercialize a
Passage Bio Product that has been the subject of clinical supply Manufacturing
by Catalent under this Agreement, the Parties agree to [*].

ARTICLE VI

QUALITY ASSURANCE; QUALITY CONTROL

6.1.      Quality Agreement.  Promptly following the execution of this
Agreement, and in any event no later than [*] ([*]) days following the Effective
Date, the Parties will negotiate and enter into a Quality Agreement with respect
to the Manufacture of the Passage Bio Products for use in phase-appropriate
clinical trials, the provisions of which will be incorporated herein by
reference thereto and deemed a material part of this Agreement.  Further, upon
the Readiness Determination with respect to the BWI Facility, the Parties agree
to negotiate in good faith a new Quality Agreement, which will amend and
supersede the initial Quality Agreement, and which will specifically address and
govern the Manufacture of Passage Bio Products for registrational clinical
trials and commercial use.  In the event of a conflict between the terms of the
Quality Agreement and the terms of this Agreement as pertaining to any quality
matters, the terms of the Quality Agreement shall control.

6.2.      Quality Assurance; Quality Control.  Catalent shall implement and
perform operating procedures and controls for: (a) sampling, stability and other
testing of Passage Bio Materials, Bulk Drug Substance and, if applicable, Drug
Product, (b) for validation, documentation and release of Bulk Drug Substance
and, if applicable, Drug Product, and (c) such other quality assurance and
quality control procedures as required by Specifications, cGMPs, applicable Laws
and Regulatory Acts and the Quality Agreement. Only Bulk Drug Substance and, if
applicable, Drug Product complying with the Product Requirements may be released
by Catalent.

6.3.      Certificates of Analysis and Certificate of Compliance.  Catalent
shall supply to Passage Bio upon reasonable request copies of its analysis and
data supporting the Certificate of Analysis and/or Certificate of Compliance of
each Batch of Bulk Drug Substance and Drug Product provided under this
Agreement.

6.4.      Quality Control Tests.  As may be provided for in the Scope of Work,
Catalent shall ensure that representative samples of Bulk Drug Substance and
Drug Product are taken, analyzed and retained in accordance with the
Specifications, cGMPs and the Quality Agreement,



12

--------------------------------------------------------------------------------

Execution Copy



using quality control methods provided by or agreed with Passage Bio and
validated by Catalent prior to the release of the Batches.

6.5.      Testing and Reference Standards.  As may be provided for in the Scope
of Work, Catalent shall ensure that testing methodology and testing reference
standards comply with Specifications, cGMPs and the Quality Agreement.  Catalent
shall provide to Passage Bio as reasonably requested in a timely manner and at
no additional cost sufficient quantities of reference standards for Bulk Drug
Substance and Drug Product so as to enable Passage Bio to carry out and/or
maintain the necessary testing capability to comply with its regulatory
obligations and the obligations set out in cGMPs and the Quality Agreement
throughout the Term of this Agreement.

6.6.      Process Controls and Tests.  As may be provided for in the Scope of
Work, Catalent shall institute and maintain process controls during the
Manufacture of Bulk Drug Substance and Drug Product in accordance with the
Specifications, cGMPs, applicable Laws and Regulatory Acts and the Quality
Agreement.  Further, Catalent shall maintain full records of such tests which
shall upon request be made available to Passage Bio together with retained
in-process samples, in the event of a complaint or query arising in respect of
Bulk Drug Substance and Drug Product.  Such records and samples shall be
retained by Catalent for a period of [*] ([*]) years from the time they were
made or taken or, alternatively, delivered to Passage Bio, or such longer period
as required by applicable Laws.

6.7.      Adverse Trends.  As may be provided for in the Scope of Work, Catalent
must report any adverse trends to Passage Bio that arise during normal or
stability testing of Bulk Drug Substance and Drug Product, or in connection with
trending for process, which might reasonably be expected to impact the quality
or physical characteristics of Bulk Drug Substance or Drug Product.

ARTICLE VII

BATCH PROCESSING; SUPPLY INTERRUPTION AND DELAYED DELIVERY

7.1.      Batch Processing.

(a)        The Parties acknowledge that as part of the Product Requirements, the
Parties will mutually define Specifications (with respect to the Manufacturing
of Batches (the “Batch Processing”) for the purpose of determining, among other
things, whether a Batch may be released. For illustration purposes only,
examples of reasons for terminating a Batch may include the following events
(each, a “Terminating Event”):

(i)         The Batch fails to comply with the in-process or final
Specifications;

(ii)        Equipment used to Manufacture the Batch malfunctions;

(iii)      The Raw Materials used during the Batch Processing fail or are
defective (e.g. [*]);



13

--------------------------------------------------------------------------------

Execution Copy



(iv)       The Raw Materials change or differ from previous lots of materials
purchased from the same vendor (e.g., [*]);

(v)        The Batch becomes contaminated during the Batch Processing;

(vi)       A Catalent manufacturing associate or operator makes a mistake in
processing the Batch (e.g. [*]); and

(vii)      A Catalent manufacturing associate or operator commits an act or
omission resulting in the loss of the Batch.

(b)        For the purposes of this Agreement, a Terminating Event that leads to
the termination or rejection of a Batch of Bulk Drug Substance or Drug Product,
including an event or series of events that causes the Batch to fail one or more
in-process and/or release testing specifications, shall be referred to as a
“Failed Batch.”  A Failed Batch is always a Batch that is terminated by Catalent
prior to the submission of Batch Documentation to Passage Bio due to a
Terminating Event.  A “Defective Batch” (see Section 8.4 below) is a Batch that
is rejected or otherwise determined to have a Defect after the Batch
Documentation is provided to Passage Bio.

[*]        Each Failed Batch and Defective Batch will be the subject of an
investigation to be performed in accordance with the Quality Agreement (each
as “Batch Investigation”).  The responsibility for the costs associated with
each Batch Investigation will be determined based on [*].  The Batch
Investigation will endeavor to determine the root cause of or primary reason for
the Batch termination or rejection (the “Primary Cause”) and the corrective
measures to be taken in the Manufacture of future Batches of Bulk Drug Substance
or Drug Product, as appropriate, to minimize of chances of or prevent the same
type of root cause from happening again.  The JSC will be advised of the
findings and outcome of the Batch Investigation.  In the event any dispute
regarding a Failed Batch or Defective Batch (including the Primary Cause
thereof) is not resolved under the procedures set forth in the Quality
Agreement, the [*].

7.2.      Termination of a Batch.  Catalent shall have full authority, subject
to compliance with the Quality Agreement, to make the decision to terminate a
Batch before completion, provided that Catalent will promptly confer with
Passage Bio during the Batch Processing to determine whether a Batch that is
otherwise outside agreed upon process parameters (based upon in-process testing)
may ultimately be accepted by Passage Bio.  For example, a Batch may be low
yielding but otherwise meet all release specifications and deemed acceptable.
 Prior to terminating a Batch, Catalent shall confer with Passage Bio regarding
acceptance of the Batch despite the fact that it is out of trend (or, for
example, out of the in-process acceptance range on yield).  If Passage Bio
agrees in writing (e-mail is acceptable) to accept the Batch despite the low
yield (or other related parameters) it may not later reject the Batch for that
reason.  The Parties agree that with respect to meeting the quality and safety
specifications of a Batch, a Batch that does not meet the Specifications will be
deemed a Failed Batch.  As set forth in Section 8 below and following Passage
Bio Approval of a Batch and Delivery by Catalent, Passage Bio may later reject
the Batch and deem it a Defective Batch if it determines through its own release
testing that the Batch does not meet the Product Requirements.



14

--------------------------------------------------------------------------------

Execution Copy



7.3.      Remedies for Failed Batches and Defective Batches.  The remedies set
forth in Section 8.6 shall apply to all Failed Batches and Defective Batches.

ARTICLE VIII

BATCH TESTING AND PASSAGE BIO REVIEW; DEFECTIVE BATCHES

8.1.      Testing.  As may be provided for in the Scope of Work or otherwise
agreed to by the Parties, Catalent or its approved subcontractor will perform
all testing of each Batch of Passage Bio Product to determine conformity with
the Product Requirements and, as part of the Batch Documentation to be provided
to Passage Bio, Catalent will issue a Certificate of Analysis and Certificate of
Conformance based on the results thereof.  Passage Bio may elect to conduct
additional release testing, in its sole discretion, in which case Passage Bio
shall work with Catalent to promptly undertake such testing and shall report any
adverse findings to Catalent.  If such additional testing is not deemed
necessary, then Passage Bio shall inform Catalent. Any testing which Passage Bio
elects to perform shall not relieve Catalent from its obligations to comply with
the terms of this Agreement, including its obligations with respect to any Batch
that is determined to be a Defective Batch.

8.2.      Passage Bio Review.

(a)        Pursuant to Section 4.6(a), Catalent will deliver the Batch
Documentation to Passage Bio following its completion of all testing set forth
in the Specifications or otherwise provided for in the Quality Agreement and
Passage Bio shall review and advise Catalent as to its determination of whether
the Batch meets the Product Requirements.  [*]

(b)        Upon actual physical receipt of each Batch by Passage Bio or its
designee (“Actual Passage Bio Receipt”), Passage Bio (or its designee) will:

(i)         inspect the Batch and confirm that the quantity received by Passage
Bio (or its designee) matches the quantity set forth in the Batch Documentation,
and make all the necessary reserves on the delivery receipt related to any
shortage in the quantity; and

(ii)        inform Catalent, by email of any shortage identified through the
conduct of the inspection pursuant to Section 8.2(b)(i) within [*] ([*])
Business Days from the date of Actual Passage Bio Receipt of such Batch.

8.3.      Latent Defects.  Any Passage Bio Approval or other acceptance of any
Batch of Bulk Drug Substance or Drug Project by Passage Bio shall not preclude a
subsequent claim with respect to any Latent Defect, provided that: (i) Passage
Bio notifies Catalent of such Latent Defect no later than [*] ([*]) days after
the discovery of the Defect, and (ii) such Latent Defect is mutually agreed upon
between the Parties or otherwise determined in accordance with [*]. In such
event, Passage Bio shall have the rights set forth in Section 8.6 with respect
to such Batch.



15

--------------------------------------------------------------------------------

Execution Copy



8.4.      Batch Release; Defects; Quarantine.

(a)        Satisfaction of Product Requirements.  Catalent shall not release any
Batch to Passage Bio that does not conform to the Product Requirements, without
the prior written approval of Passage Bio, and Passage Bio shall have the right
to reject any Batch that fails to satisfy the Product Requirements.

(b)        Catalent Notifications.  Without limiting any of the foregoing in
this Article VIII, Catalent shall notify Passage Bio as promptly as practicable
but in no event any longer than the timeframes agreed in the Quality Agreement
upon becoming aware of any problem related to the Manufacture of Batches under
this Agreement including:

(i)         where any Batch may be affected by bacteriological or other
contamination, significant chemical, physical or other change or deterioration
or stability failures; and

(ii)        where any Batch may not comply with the Product Requirements
therefor.

(c)        Quarantine.  In the event of any actual or alleged Terminating Event
or Defect in a Batch, Catalent shall quarantine and properly tag such Batch.
Catalent shall promptly submit to Passage Bio a report detailing the nature of
the Terminating Event or Defect, including the investigation and testing done
and Catalent’s recommended disposition of the Batch.

(d)        Defects Discovered by Passage Bio.  In the event Passage Bio
discovers any actual or alleged Defect in a Batch:

(i)         Passage Bio shall notify Catalent in writing;

(ii)        the payment obligation in relation to any such Delivery shall be
suspended forthwith pending resolution of the dispute;

(iii)       the Parties shall immediately endeavor to agree whether or not the
Batch in question complies with the requirements of this Agreement;

(iv)       Catalent shall be entitled at all reasonable time to inspect and/or
analyze the relevant Batch;

(v)        as set forth in Section 7.1(c), Catalent will conduct a Batch
Investigation into each Defect in a Batch and provide any additional information
regarding the Defect as may be reasonably requested by Passage Bio; and

(vi)       the ultimate disposition of a Batch determined to have a Defect will
be the responsibility of Passage Bio’s quality assurance department.



16

--------------------------------------------------------------------------------

Execution Copy



8.5.      Resolution of Disputes Regarding Nonconformity or Defects.  In case of
any disagreement between the Parties as to whether a Batch contains a Defect, or
as to the cause of any Terminating Event or Defect, the quality assurance
representatives of the Parties will attempt in good faith to resolve any such
disagreement and each Party will follow the dispute resolution procedures [*].

8.6.      Remedies for Failed Batches and Defective Batches.

(a)        If a Batch of Bulk Drug Substance or Drug Product Manufactured is a
Failed Batch or a Defective Batch, at Passage Bio’s election, Catalent [*].

(b)        Responsibility for the cost and expense of the Manufacture of a new
Batch of Bulk Drug Substance and/or Drug Product or Reprocessing of the Failed
or Defective Batch of Bulk Drug Substance and/or Drug Product shall be based
upon the Primary Cause of the Batch failure or defect determined by the Batch
Investigation (subject to Section 8.5):

(i)         if the Primary Cause is determined to be attributable to [*]; or

(ii)        if the Primary Cause is determined to be attributable [*]; or

(iii)       if the Primary Cause is unable to be determined or is determined to
be [*]; or

(iv)       if the Primary Cause is determined to be attributable [*]

(c)        For each Failed or Defective Batch subject to Section 8.6(b)(i),
(ii) and (iii), Passage Bio will [*].  For each Failed or Defective Batch
subject to Section 8.6(b)(iv), Passage Bio shall be responsible for both [*].

(d)        In the case of any Failed Batch or Defective Batch with respect to
which Catalent is obligated to pay for the Passage Bio Materials pursuant to
Section 8.6(b)(ii), Passage Bio shall provide the Passage Bio Materials to
Catalent at a cost based upon [*].

8.7.      No Other Representations and Warranties.  THE OBLIGATION OF CATALENT
TO [*] ABOVE, SUBJECT TO THE LIMITATIONS SET FORTH IN [*], SHALL BE, TOGETHER
WITH PASSAGE BIO’S RIGHTS UNDER [*] TO THIS AGREEMENT, PASSAGE BIO’S SOLE AND
EXCLUSIVE REMEDY UNDER THIS AGREEMENT FOR A FAILED BATCH OR DEFECTIVE BATCH OF
BULK DRUG SUBSTANCE AND/OR DRUG PRODUCT AND IS IN LIEU OF ANY OTHER WARRANTY,
EXPRESS OR IMPLIED.

8.8.      Survival.  The provisions of Section 8.6 shall survive termination or
expiration of this Agreement.

8.9.      Financial Remedies.  Exhibit C contains certain additional remedies
for Failed and Defective Batches.



17

--------------------------------------------------------------------------------

Execution Copy



ARTICLE IX

DESIGNATED PERSON; BATCH RECORDS

9.1.      Designated Persons.

(a)      Catalent shall at all times and in accordance with any applicable Laws
employ and designate in writing a quality representative (the “Quality
Representative”) who shall have the necessary experience, qualifications,
independence and authority and who will supervise the overall quality assurance
of the Manufacture of Bulk Drug Substance and/or Drug Products, including those
quality requirements set forth in cGMPs, this Agreement and the Quality
Agreement.  Such individual shall be responsible for confirming by his/her
signature on the appropriate batch record that each Batch of Bulk Drug Substance
and Drug Product conforms with the Product Requirements and is Manufactured in
accordance with the Quality Agreement.

(b)      For the duration of the Agreement, Catalent shall designate an
individual to serve as the project manager and primary liaison to Passage Bio
for the operational performance of the Development Services and Manufacturing
hereunder (the “Catalent Project Manager”).

9.2.      Certificates and Documentation.  Catalent shall at all times and in
accordance with applicable Laws supply to Passage Bio with respect to, and in
advance of, each Delivery of Bulk Drug Substance and Drug Product the relevant:

(a)        copy of the Batch Record;

(b)        Certificate of Compliance in accordance with the format and subject
matter as set out in the Quality Agreement;

(c)        Certificate of Analysis; and

(d)        such quality related documentation as is required under the Quality
Agreement, duly signed by the designated person, corresponding to the Batch of
Bulk Drug Substance and Drug Product contained in that Delivery (the foregoing,
collectively, referred to as the “Batch Documentation”).

9.3.      Release.  The designated person shall be responsible for the release
of each Batch of Bulk Drug Substance and Drug Product after review of the Batch
Documentation (which shall be signed in accordance with the Quality Agreement)
for each Batch of Bulk Drug Substance that has been produced.

ARTICLE X

CONTINUOUS IMPROVEMENT PROGRAM

10.1.    Program.  The Parties expect that the Supply Pricing for each Batch of
Passage Bio Product may decrease from the pricing set forth in Schedule 1.1 of
Exhibit C during the Term of this Agreement due to cost reductions gained
through experience in Manufacturing such Passage Bio Product, as well as
increased Batch sizes during each calendar year.  Such cost reductions may



18

--------------------------------------------------------------------------------

Execution Copy



relate to development and implementation of Manufacturing efficiencies, feature
improvements, raw material or component purchase price reductions, engineering
breakthroughs, and/or delivery and distribution enhancements that result in
lower cost of goods sold and/or operating expenses for Catalent, but without any
negative impact on the quality of the Passage Bio Product.  Catalent commits to
implementing a Continuous Improvement Program (“CIP”) whereby it will seek to
investigate and, after consultation with Passage Bio, if mutually agreed by the
Parties, implement continuous improvement projects and to use reasonable efforts
to negotiate advantaged pricing for the benefit of Catalent and Passage Bio.  As
part of the CIP, the Parties agree that through the JSC, the areas of review
include, but are not limited to, the following:

(a)        improvements in quality and technology and use of best practices;

(b)        improvements in quality and technology and use of best practices
relating to the Manufacture of Passage Bio Products and Good Manufacturing
Practices in accordance with the Quality Agreement;

(c)        reduction of waste associated with Manufacture of Passage Bio
Products;

(d)        a reduction in costs associated with the performance of Catalent’s
obligations under this Agreement including all costs associated with the
Manufacture and Delivery of Passage Bio Products under this Agreement;

(e)        improvements in quality of service provided by Catalent to Passage
Bio in connection with the performance of this Agreement;

(f)        processing time reduction in respect of the Manufacture of Bulk Drug
Substance and Drug Product;

(g)        improvements in the supply chain efficiency between Catalent and
Passage Bio and its Affiliates or Strategic Partners in connection with the
performance of this Agreement (including order/Delivery process, Delivery
procedures and transport costs where relevant as well as improving the ability
to get access to formulation and filling areas close to the BWI Facility with
the goal of facilitating the supply chain of the Passage Bio Products); and

(h)        any other objectives agreed by the Parties from time to time
(collectively, the “Continuous Improvement Program”).

10.2.    Meetings. Reasonably in advance of the start of Manufacturing
activities under this Agreement and thereafter annually during the Term of this
Agreement, the JSC shall meet to agree upon:

(a)        objectives for the CIP;

(b)        targets for cost reduction; and



19

--------------------------------------------------------------------------------

Execution Copy



(c)        the means of measuring and implementing the results of the CIP.

10.3.    Progress. Progress against objectives shall be measured annually in
accordance with Section 10.4.  Catalent will use all commercially reasonable
efforts to achieve the agreed objectives and targets identified for the relevant
year.

10.4.    Review. The Parties shall assure that the JSC meets annually during the
Term of this Agreement to review performance in relation to the objectives
agreed pursuant to Section 10.2.

10.5.    Implementation; Costs. Implementation of any such improvement shall be
subject to mutual agreement of the Parties.  Catalent shall not implement any
such improvement without Passage Bio’s prior written consent obtained through
the Specification change procedures set forth in Section 4.8, and, if
applicable, implementation shall not occur until any necessary Regulatory
Approvals have been obtained from a Regulatory Authority.  Any realized cost
reductions that are the result of a CIP project shall serve to decrease the
then-current Supply Pricing of any applicable Passage Bio Product(s) by an
amount equal to [*] percent ([*]%) of such reductions, which will be effective
for any Passage Bio Products ordered under this Agreement placed after the price
reduction (until any later price reduction).

ARTICLE XI

REGULATORY MATTERS

11.1.    Ownership of Regulatory Materials.  As between the Parties, any and all
Regulatory Materials, including Regulatory Approvals, arising under this
Agreement in respect of the Passage Bio Products and the Manufacture thereof,
including labeling and packaging and any Drug Master Files and Chemistry,
Manufacturing and Control (“CMC”) (or equivalent) sections of any such
Regulatory Materials shall be in the name of Passage Bio, and Passage Bio shall
own all right, title and interest in and to all such Regulatory Materials;
provided, however, that Regulatory Materials, including Regulatory Approvals,
solely relating to establishment license approvals for the Manufacture of Bulk
Drug Substance and/or Drug Product shall be in the name of Catalent, and
Catalent shall own all right, title and interest in and to only such Regulatory
Materials, subject to and after giving effect to Passage Bio’s right to use such
establishment license approvals in connection with its Development,
Manufacturing and Commercialization activities for the Manufacture of Bulk Drug
Substance and/or Drug Product.

11.2.    Drug Product Regulatory Filings and Regulatory Approvals.

(a)        Passage Bio General Responsibilities.  As between the Parties,
Passage Bio shall be solely responsible for the preparation of all Regulatory
Materials owned by Passage Bio in the Territory.  Passage Bio may identify
Catalent in any Regulatory Material, application or filing or other such initial
regulatory filing or submission as required by applicable Laws or Regulatory
Acts; provided that it notify Catalent in advance and secure Catalent’s approval
which will not be unreasonably withheld, conditioned or delayed.  Upon
Catalent’s written request, Passage Bio shall provide Catalent with a copy of
the Regulatory Approval or Marketing Authorization for each Territory in which
Passage Bio has been authorized by a Regulatory



20

--------------------------------------------------------------------------------

Execution Copy



Authority to distribute, market or sell the Passage Bio Products. If Passage Bio
is unable to provide such information for any such Territory, Catalent shall
have no obligation to deliver Bulk Drug Substance and/or Drug Product to Passage
Bio for distribution, marketing or use in such Territory, notwithstanding
anything to the contrary in this Agreement.

(b)        Manufacturing Approvals and BWI Facility Related Sections.  Catalent
shall be responsible for the preparation of all Regulatory Materials solely
relating to establishment license approvals for the Manufacture of Bulk Drug
Substance and/or Drug Product for use in Passage Bio Products, including as may
be necessary or desirable for obtaining and maintaining such establishment
license approvals with respect to the BWI Facility.  Catalent also shall timely
prepare and provide to Passage Bio the Regulatory Materials relating to
establishment license approvals for the Manufacture of Bulk Drug Substance
and/or Drug Product in order for Passage Bio to comment and agree on and to use
in compiling, supporting and maintaining its regulatory filings for the Passage
Bio Products and maintaining the capacity to supply Bulk Drug Substance and Drug
Product.  Catalent shall provide to Passage Bio such Regulatory Materials with
the content and in the format required by Regulatory Authorities and the Quality
Agreement, as well as such other content and format requested by Passage Bio.

11.3.    Regulatory Authority Communications.  As between the Parties, Passage
Bio shall be solely responsible for communicating with any Regulatory Authority
having jurisdiction anywhere in the world regarding the Passage Bio Products;
provided, that [*]; and Catalent shall, where requested by Passage Bio to do so,
assist Passage Bio in communications as they pertain to the Manufacture of Bulk
Drug Substance and/or Drug Product, including but not limited to provision of
documentation and other evidence, preparation for and participation in any
inspection and conduct of any other activities necessary to facilitate the
communications between Passage Bio and the Regulatory Authority.  Catalent shall
be responsible for communicating with any Regulatory Authority having
jurisdiction over the BWI Facility regarding matters related to the BWI
Facility; provided, that Catalent shall, as promptly as practicable but in no
event later than the timeframes agreed in the Quality Agreement, notify Passage
Bio (and reasonably consult with Passage Bio in advance of any such
communications) in the event that Catalent communicates, or intends to
communicate, with a Regulatory Authority either on its own initiative in
accordance with this Agreement or as a result of such Regulatory Authority
initiating contact with Catalent, regarding matters that may affect or involve
operations or other activities associated Passage Bio Products.

11.4.    Regulatory Compliance.

(a)        Catalent shall promptly provide to Passage Bio, at Passage Bio’s
request [*], for its provision to the relevant Regulatory Authorities, all such
documents and information as may be required from time to time by such
Regulatory Authorities with respect to the Manufacture of Bulk Drug Substance or
Drug Product.  In addition, Catalent shall promptly, at Passage Bio’s or the
Regulatory Authority’s request, provide such documents and information directly
to the Regulatory Authorities.  In the case Catalent receives a direct
communication or request for information from a Regulatory Authority with
respect to the Manufacture of a Passage Bio Bulk Drug Substance or Drug Product
and/or the BWI Facility that could impact Catalent’s



21

--------------------------------------------------------------------------------

Execution Copy



ability to Manufacture and timely Deliver Batches of Passage Bio Products,
Catalent shall give prompt written notice thereof to Passage Bio and consult
with Passage Bio, and Passage Bio shall be entitled to review any proposed
response or submission from Catalent to such Regulatory Authority before it is
given (excluding documents and information which solely contain
Catalent-proprietary information), and, to the extent permitted by the
Regulatory Authority and involving communications regarding or otherwise
affecting the Manufacture of Passage Bio Products, Catalent shall permit Passage
Bio to accompany and take part in any such communications with such Regulatory
Authority.  For the avoidance of doubt, the foregoing provisions of this
Section 11.4(a) apply to any response to the findings of an inspection carried
out according to Sections 11.4(b) or 11.8, to the extent such response is
related to Manufacture of Bulk Drug Substance or Drug Product under this
Agreement or Passage Bio’s pursuit of Regulatory Approval for the Passage Bio
Products.

(b)        Catalent shall allow and shall be responsible for handling
inspections of the BWI Facility as requested by such Regulatory Authority, the
findings of which inspections and actions to be taken by Catalent to remedy
conditions cited in the inspections, if any, to the extent they affect the
Manufacture of Bulk Drug Substance or Drug Product shall promptly be made known
in writing to Passage Bio.  Catalent shall, to the extent practicable, notify
Passage Bio in advance of any such inspection relating to the Manufacture of
Bulk Drug Substance or Drug Product and provide Passage Bio with the opportunity
to attend and participate.

(c)        If any Regulatory Authority requires any changes to be made with
respect to the Manufacture of Bulk Drug Substance or Drug Product, Catalent
shall (i) immediately notify Passage Bio in accordance with the Quality
Agreement; (ii) send Passage Bio copies of any relevant documents delivered to
it by said Regulatory Authority in accordance with the Quality Agreement; and
(iii) formulate an action plan with Passage Bio in accordance with the Quality
Agreement.

(d)        Catalent shall respond in accordance with the Quality Agreement to
any questions of a regulatory nature relating to Bulk Drug Substance, Drug
Product or their Manufacture raised either by Passage Bio, its Affiliates or
Strategic Partners, sublicensees or distributors, or by a Regulatory Authority.

11.5.    Adverse Event Reporting; Safety Data Exchange and Medical Inquiries.

(a)        Pharmacovigilance.  Passage Bio shall be responsible for the
collection, processing and submission of information related to adverse events
associated with the Passage Bio Products in accordance with applicable Laws and
Regulatory Acts and this Agreement.  To the extent Catalent becomes aware of
information related to an adverse event, it shall promptly provide such
information to Passage Bio and shall otherwise provide all reasonable assistance
Passage Bio may request in the handling of adverse event reports in accordance
with the Quality Agreement.

(b)        Product Communication and Medical or Customer Inquiries.  Passage Bio
shall be responsible for handling all medical or customer questions or inquiries
about the Passage Bio Products, in each case in accordance with applicable Laws,
Regulatory Acts and this



22

--------------------------------------------------------------------------------

Execution Copy



Agreement.  Any medical or customer questions or inquiries received by Catalent
shall be referred to Passage Bio as soon as practicable following Catalent’s
receipt of the inquiry.  Catalent shall use reasonable efforts to assist Passage
Bio in its response to such questions or inquiries.

11.6.    Regulatory Authority Communications Received.

(a)        General.  Catalent shall inform Passage Bio as promptly as
practicable but in no event later than within the timeframes agreed in the
Quality Agreement of notification of any action by, or notification or other
information which it receives from, any Regulatory Authority with respect to its
Manufacture of Passage Bio Products or the BWI Facility which: (i) raises any
concerns regarding the market approval, safety or efficacy of the Passage Bio
Products; (ii) relates to expedited and periodic reports of adverse events with
respect to the Passage Bio Products; (iii) are Regulatory Warning Notices;
and/or (iv) may have an adverse impact on Regulatory Approval, Development,
Manufacturing or Commercialization of the Passage Bio Products.

(b)        Cooperation.  The Parties shall reasonably cooperate with and assist
each other in complying with regulatory obligations, including by each Party
providing to the Parties such information and documentation which is in such
Party’s possession as may be reasonably necessary for a Party to prepare a
response to an inquiry from a Regulatory Authority with respect to the Bulk Drug
Substance, the Drug Product or the BWI Facility.

(c)        Disclosures. In addition to its obligations under this Agreement,
Catalent shall promptly disclose to Passage Bio the following regulatory
information: all material notices or demands received from Regulatory
Authorities in connection with its Manufacture of Passage Bio Bulk Drug
Substance or Drug Product or the BWI Facility if such notices or demands could
adversely affect Catalent’s Manufacture of Passage Bio’s Products, including any
notice, audit notice, notice of initiation by Regulatory Authorities of
investigations, inspections, detentions, seizures or injunctions, a notice of
violation letter (i.e., an untitled letter), warning letter, service of process
or other inquiry, including that which may affect the overall compliance status
of any Party participating in the Manufacturing of the Passage Bio Products.

11.7.    Reserved.

11.8.    Passage Bio Inspections & Audits.

(a)      Passage Bio shall have the right, at its expense, from time to time
during the Term of this Agreement but not more than [*] (unless otherwise agreed
between the Parties and subject to and after giving effect to the provisions of
Section 11.8(b)), and pursuant to the procedures set forth in the Quality
Agreement (e.g., advance notice and duration of inspection), to enter and
inspect the BWI Facility and any related utilities and/or services used in and
records and documents for the Manufacture of Bulk Drug Substance and/or Drug
Product in order to:

(i)         carry out a cGMP, quality and compliance audit of those parts of the
BWI Facility involved in or which could have any impact on the Manufacture of
Bulk Drug Substance and/or Drug Product (including those used for storing,
warehousing and/or testing and utilities); and



23

--------------------------------------------------------------------------------

Execution Copy



(ii)        examine any Bulk Drug Substance and any Drug Product in inventory or
otherwise stored at the BWI Facility, and to ensure compliance with the terms of
this Agreement.

(b)      Notwithstanding Section 11.8(a), Passage Bio shall have the right to
enter the BWI Facility, subject to its compliance with the BWI Facility’s
applicable health and safety requirements, at any time during normal business
hours, in accordance with its rights set forth in the Quality Agreement or as
otherwise necessary in Passage Bio’s reasonable discretion to comply with an
obligation to a Regulatory Authority.  In addition to the rights set out in
Section 11.8(a), where any audit carried out in accordance with this
Section 11.8(b) has identified any observations or negative findings then
Passage Bio shall have the right to carry out, upon reasonable prior notice and
during normal business hours, reasonable follow up compliance audit(s).

(c)      Catalent shall be solely responsible for ensuring the cGMP compliance
status of any approved subcontractors used in relation to the performance of its
obligations pursuant to this Agreement and the Quality Agreement.  Catalent
shall use commercially reasonable efforts to secure the right for Passage Bio to
have the same inspection rights described in this Section 11.8 at the premises
of any such subcontractor.  If Catalent is unable to secure such rights, it
shall carry out such inspections itself on Passage Bio’s behalf and shall report
the findings within [*] ([*]) Business Days of completing the same.

(d)      All Catalent personnel time and resources necessary to complete the
audits contemplated hereunder shall be provided at no cost to Passage Bio;
however, any Catalent personnel time and resources necessary to complete more
than [*] per year (except for cause audits) shall be invoiced to Passage Bio at
$[*] per audit, subject to annual adjustment.  Unless otherwise specified in the
Quality Agreement, Catalent shall allow a maximum of [*] ([*]) Business Day to
perform such audit.  Passage Bio shall be responsible for all Third-Party costs
of all manufacturing audits conducted at the written request of Passage Bio.

(e)      For the avoidance of doubt, any audits or inspections, checking or
tests conducted by Passage Bio or any of its servants or agents in relation to
Bulk Drug Substance, Drug Product or the matters covered under this Agreement
shall in no way diminish or relieve Catalent of any of its obligations
hereunder.

11.9.     Environmental Audit of Catalent. Catalent agrees that Passage Bio
(the “Auditing Party”) shall have the right upon reasonable notice and during
normal business hours, at the Auditing Party’s expense, once every year during
the Term of this Agreement to conduct, or to nominate a Third Party (subject to
execution of confidentiality and indemnity agreements reasonably acceptable to
Catalent and the Auditing Party) to conduct on the Auditing Party’s behalf, an
environmental audit of Catalent’s operations at the BWI Facility under this
Agreement to monitor Catalent’s compliance with applicable environmental Laws
and Regulatory Acts, and with applicable environmental health safety guidelines;
provided, however, the Auditing Party or any such Third Party may not perform
any invasive testing of the BWI Facility without Catalent’s prior written
consent and the Auditing Party or any such Third Party will provide



24

--------------------------------------------------------------------------------

Execution Copy



Catalent the opportunity to accompany Auditing Party or any such Third Party in
the event of any such invasive testing of the BWI Facility.

ARTICLE XII

LIMITATIONS AND USE

12.1.    Limitations.

(a)        No Unauthorized Use.  Each Party covenants that it will not use or
practice any of the other Party’s Intellectual Property, Arising IP or
Confidential Information licensed, sublicensed, disclosed or otherwise made
available to it by such other Party, its Affiliates (and additionally, in the
case of Passage Bio, it’s Strategic Partners), or their Representatives under
this Agreement or the Collaboration Agreement except for the purposes expressly
permitted herein.  Except as explicitly set forth herein, no Party grants any
license, express or implied, under any Patents, Regulatory Materials,
Confidential Information or any other Intellectual Property rights, whether by
implication, estoppel or otherwise.

(b)        Limited Access.  Catalent hereby covenants to and agrees with Passage
Bio that it and its Affiliates shall limit access to the Passage Bio Materials,
Passage Bio Technology, and Confidential Information utilized in the
Manufacturing of the Passage Bio Products to such employees of Catalent or its
Affiliates on a need to know/access basis.

ARTICLE XIII

FORCE MAJEURE

13.1.    Force Majeure Events.  No Party shall be in breach under this Agreement
because of any failure to perform its obligations under this Agreement if the
failure arises from causes beyond the control and without the fault or
negligence of such Party (“Force Majeure Event”), unless:

(a)        The supplies, services or other subject matter impacted by the Force
Majeure Event were obtainable from other sources; and

(b)        The Party experiencing a Force Majeure Event preventing it from
performing its obligations or duties under this Agreement failed to obtain such
supplies, services or other subject matter therefrom.

13.2.    Examples.  Examples of these Force Majeure Events are: (1) [*],
(2) [*], (3) [*], (4) [*], (5) [*], (6) [*], (7) [*], (8) [*], and (9) [*].  A
Force Majeure Event does not include (i) a Party’s financial inability to
perform (including, in the case of Catalent, the inability to obtain the
Financing, whether in whole or part), or general business or economic conditions
affecting the industry as a whole, (ii) Catalent’s inability to obtain approvals
for operating the BWI Facility, and/or (iii) an act, omission or circumstance
arising from the negligence or willful misconduct of the Party claiming that a
Force Majeure event has occurred.



25

--------------------------------------------------------------------------------

Execution Copy



13.3.    Process.

(a)        The Party experiencing a Force Majeure Event preventing it from
performing its obligations or duties under this Agreement shall promptly notify
the other Party of the occurrence and particulars of such Force Majeure Event
and shall provide the other Party, from time to time, with its best estimate of
the duration of such Force Majeure Event and with notice of the resolution or
cessation thereof.  The Party so affected shall use commercially reasonable
efforts to avoid or promptly remove such causes of nonperformance.

(b)        Upon resolution or cessation of the Force Majeure Event, the affected
Party shall promptly notify the other Party thereof, and performance of any
suspended obligation or duty under this Agreement shall promptly recommence.

(c)        If the Force Majeure Event (except for a Force Majeure Event subject
to Section 2.4) [*].

(d)        This Article XIII will not operate to excuse payment by a Party
experiencing a Force Majeure Event of any amounts due to another Party under
this Agreement.

ARTICLE XIV

CONFIDENTIALITY; MATERIAL TRANSFER

14.1.    Confidential Disclosure Agreement.  Effective February 27, 2018, the
Parties executed a Confidential Disclosure Agreement (the “Disclosure
Agreement”) the purpose of which is set forth therein.  All information and
materials disclosed by a Party prior to the Effective Date under the Disclosure
Agreement, to the extent meeting the requirements of the definition of
Confidential Information thereunder, shall be protected as Confidential
Information pursuant to this Agreement. The Disclosure Agreement remains in full
force and effect and, in the event of a conflict between the Disclosure
Agreement and this Agreement, the terms in this Agreement will control.

14.2.    Confidential Information from the Trustees of the University of
Pennsylvania.  [*], Paragon (now Catalent) and the Trustees of the University of
Pennsylvania (the “University of Pennsylvania”), entered into a Confidential
Disclosure Agreement (the “CDA”) the purpose of which is set forth therein.  The
CDA was extended, and the scope expanded by and through the execution of a [*].
 Effective on [*], Catalent, Passage Bio and the University of Pennsylvania
executed [*] in order to allow for Confidential Information exchanged between
Catalent and the University of Pennsylvania under the CDA and GMP Agreement to
be used for carrying out each Party’s obligations under this Agreement.

14.3.    Confidential Information.  As used in this Agreement, the term
“Confidential Information” means the following:

(a)        any and all secret, confidential, non-public or proprietary
information or Intellectual Property, including any data or materials, whether
in written, oral, graphic, video,



26

--------------------------------------------------------------------------------

Execution Copy



computer or other form, which is disclosed or made available by a Party or an
Affiliate or Strategic Partner or Representative of such Party (the “Disclosing
Party”) to the other Party or an Affiliate or Strategic Partner or
Representative of such other Party (the “Receiving Party”) pursuant to this
Agreement (including Confidential Information disclosed prior to the Effective
Date hereof in connection with the Dedicated Clean Room Collaboration), or which
arises as a result of this Agreement, and which: (i) if disclosed in written,
graphic, electronic or other tangible form, is labeled as confidential or
proprietary, (ii) if disclosed orally or visually, is identified as confidential
or proprietary at the time of disclosure and is confirmed to be confidential or
proprietary by the Disclosing Party in writing to the Receiving Party within [*]
([*]) days of such disclosure, (iii) by its nature, should reasonably be
considered to be confidential or proprietary; or (iv) is specifically designated
as Confidential Information herein; and

(b)        any information concerning this Agreement, the Collaboration
Agreement or the other Passage Bio Supply Agreements; and

(c)        includes but is not limited to that which relates to business plans,
strategic plans or business methods that derive economic value from not being
generally known to other persons or easily ascertainable by other persons,
business policies, research, product plans, Passage Bio Products or components
thereof (with respect to Passage Bio’s Confidential Information), product
pricing or product strategy, services, service pricing or service strategy,
Manufacturing information, actual or proposed alliance partners, actual or
proposed vendors, vendor offerings and pricing, actual or proposed customers,
customer usage and customer purchasing potential, employee and consulting
relationship information, actual or proposed markets, sales and marketing
materials, plans and methods, specifications, shop-practices, software,
developments, inventions (whether or not patented), product names or marks,
trade secrets, technologies, discoveries, and any other intellectual property
(whether or not registered), processes, designs, drawings, engineering, hardware
configuration information or finance, accounting or financial plans and
forecasts, compilations, formulas, devices, methods, prototypes, techniques,
procedures, protocols, programs, records, and databases.  Without limiting the
foregoing, Passage Bio Materials, Passage Bio Intellectual Property, and all
Passage Bio Product specific portions of documents and records describing the
Manufacture of Passage Bio Products, and Passage Bio Arising IP shall be deemed
to be Passage Bio’s Confidential Information.

14.4.    Exceptions to Confidential Information.  Confidential Information shall
not include any information or materials to the extent the Receiving Party can
reasonably demonstrate through its contemporaneous written records that such
information or materials are or have been:

(a)      part of public domain at the time of its creation or receipt by the
Receiving Party or which thereafter becomes part of the public domain other than
as a result of a breach of this Agreement or the obligations of confidentiality
under this Agreement; or

(b)      is approved in writing by the Disclosing Party for release; or



27

--------------------------------------------------------------------------------

Execution Copy



(c)      independently developed by the Receiving Party or its Affiliates or
Strategic Partner or Representatives without use of or reference to the
Confidential Information of the Disclosing Party; or

(d)      received on an unrestricted basis from a Third Party who, to the
knowledge of the Receiving Party, is not under any obligation of confidentiality
towards the Disclosing Party with respect to such information; or

(e)      was rightfully known by the Receiving Party or its Affiliates or
Strategic Partner prior to the date of disclosure to the Receiving Party by the
other Party.

The Receiving Party has the burden of proving any of the above exceptions.  The
Disclosing Party has the right to inspect the Receiving Party’s documentary
evidence upon which the Receiving Party bases its claim that Confidential
Information is within any of the above exceptions.

14.5.    Confidentiality Obligations.  Each Party shall keep all Confidential
Information received from or on behalf of another Party with the same degree of
care with which it maintains the confidentiality of its own Confidential
Information, but in all cases no less than a reasonable degree of care.  Each
Party, in their position as a Receiving Party hereunder, shall, during the Term
and thereafter:

(a)      not use the Disclosing Party’s Confidential Information other than as
strictly necessary to exercise its rights and perform its obligations under this
Agreement; and

(b)      maintain the Disclosing Party’s Confidential Information in strict
confidence and, subject to Section 14.4, not disclose the Disclosing Party’s
Confidential Information to any Person without the Disclosing Party’s prior
written consent; provided, however, the Receiving Party may disclose the
Confidential Information to its Representatives or Strategic Partners who:

(i)         have a need to know the Confidential Information for purposes of the
Receiving Party’s performance, or exercise of its rights concerning the
Confidential Information, under this Agreement;

(ii)        have been apprised of this restriction; and

(iii)       are themselves bound by written nondisclosure agreements or ethical
obligations of confidentiality at least as restrictive as those set forth in
this Section 14.5, provided further that the Receiving Party shall be
responsible for ensuring its Representatives’ compliance with, and shall be
liable for any breach by its Representatives of the confidentiality and
non-disclosure obligations set forth herein.

14.6.    Permitted Disclosure and Use.  Notwithstanding Section 14.3, a Party
may disclose Confidential Information belonging to another Party if and only to
the extent such disclosure is reasonably necessary to:



28

--------------------------------------------------------------------------------

Execution Copy



(a)        comply with applicable Laws, Regulatory Acts, rules, regulations,
government requirements or court orders, provided that the Receiving Party
shall: promptly notify the Disclosing Party of its notice of any such
requirements and provide the Disclosing Party a reasonable opportunity to seek a
protective order or other appropriate remedy or waive its rights under this
Article XIV; and disclose only the portion of Confidential Information that it
is legally required to furnish;

(b)        secure any Regulatory Approvals for the Passage Bio Products,
provided that the Disclosing Party will take all reasonable steps to limit
disclosure of the Confidential Information outside such Regulatory Authority and
to otherwise maintain the confidentiality of the Confidential Information; or

(c)        solely with respect to Confidential Information consisting of this
Agreement and the financial aspects of this Agreement, for the presentation of
or reporting to financial agencies or institutions, actual or potential
acquirers, investors or brokers, and their respective officers, directors,
employees and representatives for the limited purpose of securing debt or equity
financing of the Receiving Party and maintaining compliance with the definitive
agreements executed in connection therewith; provided that any such disclosure
is provided pursuant to a confidentiality agreement containing similar or more
restrictive terms than in this Agreement and provided further that the Receiving
Party shall be responsible for ensuring such recipients’ compliance with, and
shall be liable for any violation by such recipients of, the Receiving Party’s
confidentiality and disclosure obligations contained herein.

14.7.    Notification.  A Receiving Party shall notify a Disclosing Party
promptly upon discovery of any unauthorized use or disclosure of a Disclosing
Party’s Confidential Information and will cooperate with a Disclosing Party in
any reasonably requested fashion to assist a Disclosing Party to regain
possession of such Confidential Information and to prevent its further
unauthorized use or disclosure.

14.8.    Publicity.  The Parties agree that any initial public announcement of
the execution of this Agreement shall be in the form of a mutual press release
to be agreed upon by the Parties; provided, that the Parties shall also agree on
the timing of such public announcement.  Except as otherwise provided in this
Section 14.8, each Party shall maintain the confidentiality of all provisions of
this Agreement, and without the prior written consent of the other Party, which
consent shall not be unreasonably withheld, no Party nor its respective
Affiliates shall make any press release or other public announcement of the
provisions of this Agreement to any Third Party, except for: (i) disclosures
required by stock exchange regulation or any listing agreement with a national
securities exchange, in which case a Disclosing Party shall provide the other
Parties with at least [*] ([*]) [*] notice unless otherwise not practicable, but
in any event no later than the time a disclosure required by such stock exchange
regulation or listing agreement is made; and (ii) disclosures as may be required
by applicable Laws and Regulatory Acts, including but not limited to those
required by the Securities Exchange Commission and the FDA, in which case a
Disclosing Party shall provide the other Parties with prompt advance notice of
such disclosure and cooperate with the other Party to seek a protective order or
other appropriate remedy, including a request for confidential treatment in the
case of a filing with the Securities and Exchange



29

--------------------------------------------------------------------------------

Execution Copy



Commission.  A Party may publicly disclose without regard to the preceding
requirements of this Section 14.8 any information that was previously publicly
disclosed pursuant to this Section 14.8.

14.9.    Use of Names.  Except as otherwise set forth in this Agreement, no
Party shall use the name of another Party in any public announcement, press
release or other public document without the written consent of such other
Party; provided, however, that, subject to and after giving effect to the
provisions of Sections 14.6 and 14.8, any Party may use the name of another
Party in any document filed with any Regulatory Authority or Governmental
Authority, including the FDA, EMA and the Securities and Exchange Commission.

14.10.  Defend Trade Secrets Act Notice.  The Receiving Party acknowledges, and
shall inform its Representatives of, the following notice required by the Defend
Trade Secrets Act: An individual will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made in confidence to a federal, state, or local government official or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law.  Similarly, an individual will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal.  An individual who files
a lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to that individual’s attorney and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal; and does not disclose the trade
secret, except pursuant to court order.

14.11.  Survival.  The obligations and prohibitions contained in this
Article XIV as they apply to Confidential Information shall survive the
expiration or termination of this Agreement for a period of [*] ([*]) [*],
provided that with respect to any trade secrets of a Party that are expressly
disclosed in writing to the other Party as trade secrets, such obligations and
prohibitions shall survive for so long as such Party maintains such Confidential
Information as its trade secrets.

ARTICLE XV

INTELLECTUAL PROPERTY

15.1.    General. This Article XV provides the general terms regarding
Intellectual Property and attendant rights of the Parties thereto for the
Development services and the Manufacture of the Passage Bio Products.  In the
event of a conflict between the terms and conditions in this Agreement and the
Collaboration Agreement as to Intellectual Property matters associated with a
Passage Bio Product, this Agreement shall control.  In the event of a conflict
between the terms and conditions of this Agreement and the Collaboration
Agreement as to Intellectual Property matters associated with the Dedicated
Clean Room Suite, the Collaboration Agreement shall control.

15.2.    Passage Bio Materials.  As between the Parties, Passage Bio shall own
all rights in and title to the Passage Bio Materials.



30

--------------------------------------------------------------------------------

Execution Copy



15.3.    License to Catalent.  Passage Bio retains all right, title, and
interest in and to any Passage Bio Intellectual Property.  Nothing in this
Agreement shall be construed to grant Catalent any right or license to any
Passage Bio Intellectual Property except as expressly set forth herein.  During
the Term, Passage Bio hereby grants to Catalent a fully paid, non-exclusive,
non-sublicensable, non-transferable license under any and all Passage Bio
Intellectual Property and Passage Bio Arising IP that is necessary for the sole
and limited purpose of Catalent’s performance of the Development services and
the Manufacture of Batches of the Bulk Drug Substance and Drug Product.

15.4.    License to Passage Bio.  Catalent retains all right, title, and
interest in and to any Catalent Intellectual Property.  Any Intellectual
Property created or developed solely or jointly by Catalent in the course of
performing the Scope of Work, the clinical and commercial supply Manufacturing
of Bulk Drug Substance or Drug Product, and/or the Continuous Improvement
Program that relates generally to the Development or Manufacture of substances
or drug products, including any process, protocol, technology, Know-How or the
like that applies generally to the conduct by Catalent of laboratory and
manufacturing operations and activities, and does not incorporate or utilize
Passage Bio Confidential Information, Passage Bio Intellectual Property, or
Passage Bio Products, shall be “Catalent Arising IP” and Catalent shall own all
right, title and interest therein.  Catalent hereby grants to Passage Bio an
irrevocable, perpetual, transferrable, fully paid, non-exclusive, worldwide
license, with the right to grant and authorize sublicenses, to practice Catalent
Arising IP, and to practice any Catalent Intellectual Property to the extent
necessary to practice such Catalent Arising IP, for the sole and limited
purposes of Development,  Manufacturing, Commercialization and use, by or on
behalf of Passage Bio or a Passage Bio sublicensee, of the Passage Bio Products.

15.5.    Project Intellectual Property.  All Intellectual Property created or
developed by Passage Bio or solely or jointly by Catalent in the course of
performing the Scope of Work, the clinical and commercial supply Manufacturing
of Bulk Drug Substance or Drug Product, and/or the Continuous Improvement
Program, that is specified as a deliverable, or incorporates or utilizes Passage
Bio Confidential Information, Passage Bio Intellectual Property, or Passage Bio
Products, shall be “Passage Bio Arising IP” and the exclusive property of
Passage Bio. As such Passage Bio Arising IP is created or developed, Catalent
shall provide written notice to Passage Bio of any such Passage Bio Arising IP,
as soon as possible but no later than [*] ([*]) Business Days after conception
or observation of the same by Catalent. Catalent hereby assigns, and agrees to
assign, to Passage Bio all right, title, and interest in and to all Passage Bio
Arising IP, free and clear of all liens, claims, and encumbrances, and shall
take any actions, including but not limited to the execution of documents,
reasonably requested by Passage Bio and at Passage Bio’s expense, to effect the
purposes of the foregoing.

15.6.    Existing Intellectual Property.  If Catalent desires to incorporate any
Intellectual Property into the Development or Manufacture of the Passage Bio
Products that is the subject of a Third Party Patent, or that is otherwise the
subject of a Third Party license obligation, Catalent will provide prior written
notice and seek the written approval of Passage Bio concerning the same.  Upon
receipt of such a notice, Passage Bio shall provide a prompt written response to
Catalent no later than [*] ([*]) days from receipt of such notice, indicating
Passage Bio’s approval or objection



31

--------------------------------------------------------------------------------

Execution Copy



to the same.  In no event shall Catalent incorporate any Intellectual Property
into the Development or Manufacture of the Passage Bio Products that is subject
of a Third Party Patent or a Third Party license obligation without Passage
Bio’s prior written approval.  Upon any objection by Passage Bio, the Parties
will meet and confer to determine a mutually acceptable work-around to the
Intellectual Property subject to the objection.  If there is no suitable
work-around and the Parties desire to secure the right to use such Intellectual
Property, Catalent shall secure a license to the Intellectual Property at
Passage Bio’s cost for the Development or Manufacture of the Passage Bio
Products, such license to be subject to Passage Bio’s prior written consent.
Catalent shall indemnify Passage Bio pursuant to Section 18.6 for any
Intellectual Property of any Third Party incorporated into the Development or
Manufacture of the Passage Bio Products for which a license has not been secured
without having provided prior notice to, and received approval from, Passage Bio
under this Section 15.6. Absent knowledge of actual infringement or a reasonable
likelihood of potential infringement (e.g., via Third Party notice), Catalent is
under no general obligation to undertake any patent infringement or patent
clearance studies or to obtain any patent opinions, or to seek or secure any
licenses to Third Party Intellectual Property on Passage Bio’s behalf.

15.7.    Patent Filings; Cooperation.  The Parties agree to reasonably cooperate
in the preparation, filing, prosecution and maintenance of all Patents
disclosing or claiming the Passage Bio Arising IP or the Catalent Arising IP
upon request of the relevant Party (collectively, the “Arising IP Patents”),
including obtaining and executing necessary powers of attorney and assignments
by the named inventors, providing relevant technical reports to the filing Party
concerning Inventions disclosed in such Arising IP Patents, obtaining execution
of such other documents which are needed in the filing and prosecution of such
Arising IP Patents.  The Parties shall cooperate reasonably in the prosecution
of all Arising IP Patents.

15.8.    Notice and Defense of Third-Party Infringement Claims.  The Parties
acknowledge that successful completion of Catalent’s obligations under this
Agreement may require a license to Third Party Intellectual Property.

(a)        If Passage Bio determines that a license to Third Party Intellectual
Property (including Third Party Intellectual Property of other Passage Bio
suppliers) is required for Catalent’s use of Passage Bio Intellectual Property
in order to Manufacture the Passage Bio Products, Passage Bio will be
responsible for obtaining and maintaining such license, which license will
extend to Catalent for the Manufacturing necessary hereunder.  In the event
either Party is put on notice by a Third Party of alleged infringement of such
Third Party’s Intellectual Property arising solely from Passage Bio Intellectual
Property, as used by Catalent in performing the Manufacturing, such Party will
promptly inform the other Party of such notification, including furnishing a
copy of such notification (or those portions of the notification directly
pertaining to same).  Passage Bio and Catalent together will promptly
investigate such notice, and if deemed credible by Passage Bio, seek to resolve
the same with such Third Party in a manner that allows for the Manufacture of
the Passage Bio Products and exploitation, including the commercial sale, of the
same.  [*]

(b)        If Catalent determines that a license to Third Party Intellectual
Property (excluding Third Party Intellectual Property of other Passage Bio
suppliers) is required for



32

--------------------------------------------------------------------------------

Execution Copy



Catalent’s use of Catalent Intellectual Property in order to Manufacture the
Passage Bio Products, [*].  In the event either Party is put on notice by a
Third Party of alleged infringement of such Third Party’s Intellectual Property
arising solely from Catalent Intellectual Property, as used by Catalent in
performing the Manufacturing, such Party will promptly inform the other Party of
such notification, including furnishing a copy of such notification (or those
portions of the notification directly pertaining to same).  Catalent and Passage
Bio together will promptly investigate such notice, and if deemed credible by
Catalent, seek to resolve the same with such Third Party in a manner that allows
for the manufacture of the Passage Bio Products and exploitation, including the
commercial sale, of the same.  [*].

15.9.    Patent Term Extensions.  As between the Parties, Passage Bio shall have
the exclusive right, but not the obligation, to seek Patent Term Extensions
(including any supplemental protection certificates and the like available under
applicable Laws) in relation to Regulatory Approval of a Passage Bio Products.
 Upon Passage Bio’s request, Catalent shall reasonably cooperate with Passage
Bio in connection with all such activities.

15.10.  Product Trademarks.  Passage Bio shall in its sole discretion select
trademarks under which it shall Commercialize the Passage Bio Products.

ARTICLE XVI

AFFILIATES AND SUBCONTRACTORS

16.1.    Performance by Affiliates.  The Parties recognize that each may perform
some or all of its obligations under this Agreement through Affiliates, and
additionally, in the case of Passage Bio, through Strategic Partners; provided,
however, that each Party shall remain responsible for and be a guarantor of the
performance by its Affiliates (or Strategic Partners, as applicable) and shall
cause its Affiliates (or Strategic Partners, as applicable) to comply with the
provisions of this Agreement in connection with such performance.  Each Party
hereby expressly waives any requirement that the other Party exhaust any right,
power or remedy, or proceed against an Affiliate (or Strategic Partners, as
applicable), for any obligation or performance hereunder prior to proceeding
directly against such Party.  Wherever in this Agreement a Party delegates
responsibility to Affiliates (or Strategic Partners, as applicable), such Party
agrees that such entities may not make decisions inconsistent with this
Agreement, amend the terms of this Agreement or act contrary to its terms in any
way.

16.2.    Performance by Subcontractors.  Catalent shall have the right to
subcontract a limited portion of its rights and obligations hereunder at any
given time during the Term, but only after (i) qualifying the applicable
subcontractor (in accordance with applicable Laws, Regulatory Acts and the
Quality Agreement) and (ii) obtaining Passage Bio’s prior written consent, not
to be unreasonably withheld; provided, however, that with respect to each such
subcontract, (i) Catalent shall ensure that each of its subcontractors accepts
and complies with all applicable terms and conditions of this Agreement
(including the Quality Agreement), and Catalent shall remain responsible for,
and shall guarantee, the performance of its subcontractors hereunder, and
(ii) any such subcontract shall (A) be subject and subordinate to the terms and
conditions of this Agreement, (B) contain terms and conditions which are
consistent with the terms and conditions



33

--------------------------------------------------------------------------------

Execution Copy



of this Agreement, (C) not in any way diminish, reduce or eliminate any of
Catalent’s obligations under this Agreement, and (D) impose on the subcontractor
all applicable obligations under the terms of this Agreement, including the
reporting, audit, inspection and confidentiality provisions hereunder, as well
as a provision prohibiting such subcontractor from further sublicensing or
subcontracting.  For the avoidance of doubt, any act or omission by a
subcontractor of Catalent in connection with its performance of the obligations
imposed upon Catalent by this Agreement shall be deemed an act or omission by
Catalent.  Catalent hereby expressly waives any requirement that Passage Bio
exhaust any right, power or remedy, or proceed against a subcontractor, for any
obligation or performance hereunder prior to proceeding directly against
Catalent.  No sublicense rights or licenses may be extended to any such
permitted subcontractors of Catalent.  However, it is acknowledged and
understood by the Parties that the license grants provided to Catalent under
this Agreement cover the activities relating to the performance of this
Agreement of permitted subcontractors of Catalent and other Persons duly engaged
by Catalent as contemplated hereunder.  Any references in this Agreement to a
“permitted” or “approved” subcontractor of Catalent shall mean those
subcontractors of Catalent who satisfy all of the requirements set forth in this
Section 16.2.  Catalent’s subcontractors approved by Passage Bio at the outset
of this Agreement are listed in Exhibit D.

ARTICLE XVII

RECORDS AND AUDITS

17.1.    Records and Information.

(a)        General.  Catalent shall maintain up-to-date, accurate records of all
material activities conducted by or on behalf of it under this Agreement
(hereinafter the “Catalent Records”), as well as may be required in order to
comply with cGMPs, applicable Laws and Regulatory Acts and the Quality
Agreement, and including in respect of all data and other information pertaining
to the Manufacture of the Bulk Drug Substance and Drug Product (which records
shall include, as applicable, books, records, reports, charts, graphs, comments,
computations, analyses, recordings, photographs, computer programs and
documentation thereof).

(b)        Access to Records.  Unless otherwise set forth in the Quality
Agreement or Scope of Work, Passage Bio and its agents or designees shall have
the right, [*], not more than [*] ([*]) [*] per calendar year (unless for
cause), to review Catalent Records, at reasonable times, upon written request,
relating to the activities undertaken by Catalent under this Agreement.

17.2.    Financial Records; Audits.

(a)        Financial Records.  Catalent and any approved subcontractors shall
keep full, true and accurate records and books of account containing all
particulars that may be reasonably necessary for the purpose of confirming the
accuracy of, and calculating, as applicable, all payments due or sought in
relation to the activities under this Agreement and any other records reasonably
required to be maintained with respect to Catalent’s obligations under this
Agreement, and Catalent shall maintain complete and accurate records in
sufficient detail to permit Passage Bio to confirm the accuracy of all costs and
any other amounts payable or otherwise reimbursable



34

--------------------------------------------------------------------------------

Execution Copy



under this Agreement, in each case for a minimum period of [*] ([*]) [*] or such
longer period as required by applicable Laws.

(b)        Audits.  Passage Bio shall have a right during the Term and for a
period of [*] ([*]) months thereafter to request an audit of Catalent in order
to confirm the accuracy of any of the foregoing in this Section 17.2
(an “Audit”); provided, however, that Passage Bio shall only have the right to
request such Audit [*] during any given calendar year and the review period of
the Audit shall be limited to the preceding [*] ([*]) [*] from the date of the
Audit.  Upon the written request by Passage Bio to audit Catalent, Passage Bio
shall have the right to engage an independent, conflict-free, internationally
recognized accounting firm to perform a review as is reasonably necessary to
enable such accounting firm to calculate or otherwise confirm the accuracy of
any of the foregoing for the calendar year(s) requested by Passage Bio;
provided, that (i) such accountants shall be given access to, and shall be
permitted to examine and copy such books and records of Catalent upon [*] ([*])
Business Days’ prior written notice to Catalent, and at all reasonable times on
such Business Days, (ii) prior to any such examination taking place, such
accountants shall enter into a confidentiality agreement with Catalent
reasonably acceptable to Catalent in order to keep all information and data
contained in such books and records strictly confidential and shall not disclose
such information or copies of such books and records to any Person who is not an
employee of such accountants, including Passage Bio, but shall only use the same
for the purpose of the reviews and/or calculations which they need to perform in
order to determine any amounts being reviewed, and (iii) such accountants shall
use commercially reasonable efforts to minimize any disruption to Catalent’s
business.  Catalent shall make personnel reasonably available during regular
business hours to answer queries on all such books and records required for the
purpose of the Audit.  The accountants shall deliver a copy of their findings to
each of the Parties within [*] ([*]) Business Days of the completion of the
review, and, in the absence of fraud or manifest error, the findings of such
accountant shall be final and binding on each of the Parties.  Any underpayments
by a Party shall be paid to the other Party within [*] ([*]) Business Days of
notification of the results of such inspection.  Any overpayments made by a
Party shall be refunded to the other Party within [*] ([*]) Business Days of
notification of the results of such inspection.  The cost of the accountants
shall be the responsibility of [*] unless the accountants’ calculation shows
that [*].

ARTICLE XVIII

REPRESENTATIONS AND WARRANTIES

18.1.    Passage Bio and Catalent Mutual Representations and Warranties.
 Passage Bio and Catalent each hereby represent, warrant and covenant to one
another as follows, as of the Effective Date:

(a)        Corporate/Company Existence and Power.  It is a company or
corporation duly organized, validly existing, and in good standing under the
Laws of the jurisdiction in which it is incorporated, and has full company or
corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as contemplated in this Agreement, including the right to grant the licenses
granted by it hereunder (except as provided in Section 18.1(d)).



35

--------------------------------------------------------------------------------

Execution Copy



(b)        Authority and Binding Agreement.

(i)         It has the company or corporate power and authority and the legal
right to enter into this Agreement and perform its obligations hereunder,

(ii)        It has taken all necessary company or corporate action on its part
required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder, and

(iii)      This Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, and binding obligation of such Party that
is enforceable against it in accordance with its terms, except as enforcement
may be affected by bankruptcy, insolvency or other similar Laws and by general
principles of equity.

(c)        No Conflicts.  The execution, delivery and performance of this
Agreement by it does not (i) conflict with any agreement, instrument or
understanding, oral or written, to which it is a party and by which it may be
bound or (ii) violate any Laws of any Governmental Authority having jurisdiction
over it.

(d)        All Consents and Approvals Obtained.  Except with respect to
Regulatory Approvals for the Development, Manufacturing or Commercialization of
the Passage Bio Products or as otherwise expressly noted in this Agreement,
(i) all necessary consents, approvals and authorizations of, and (ii) all
notices to, and filings by such Party with, all Governmental Authorities and
other Persons required to be obtained or provided by such Party as of the
Effective Date in connection with the execution, delivery and performance of
this Agreement have been obtained and provided, except for those approvals, if
any, not required at the time of execution of this Agreement.

(e)        Compliance with Law.  The Parties shall perform all of their
respective obligations under this Agreement in full compliance with all
applicable Laws.

18.2.    Mutual Covenants; No Debarment.  No Party shall use in any capacity, in
connection with its Development, Manufacture or Commercialization of a Drug
Product hereunder, any Person who has been debarred pursuant to Section 306 of
the FD&C Act (or similar Law outside of the U.S.), or who is the subject of a
conviction described in such section, and each Party shall inform the other
Party in writing immediately if it or any Person who is performing services for
such Party hereunder is debarred or is the subject of a conviction described in
Section 306 (or similar Law outside of the U.S.), or if any action, suit, claim,
investigation or legal administrative proceeding is pending or, to such Party’s
knowledge, is threatened, relating to the debarment of such Party or any Person
used in any capacity by such Party in connection with its Development,
Manufacture or Commercialization of a Drug Product hereunder.



36

--------------------------------------------------------------------------------

Execution Copy



18.3.    Additional Representations, Warranties and Covenants by Catalent.
 Catalent represents, warrants and covenants to Passage Bio as follows:

(a)        As of the Effective Date, to the best of Catalent’s knowledge, the
use of Catalent Intellectual Property in the performance of activities
contemplated under this Agreement as of the Effective Date shall not infringe
any Intellectual Property of Third Parties.  [*].

(b)        Catalent has complied, and is now complying, with all applicable Law.
 Catalent shall hold, as and when necessary during the Term of this Agreement,
all licenses, permits and similar authorizations required by any Regulatory
Authority for Catalent to perform its obligations under this Agreement.

(c)        The Batches Delivered by Catalent to Passage Bio under this Agreement
shall be free of any liens, security interests or other encumbrances.

(d)        All Bulk Drug Substance and Drug Product Manufactured hereunder will
be (i) Manufactured with Raw Materials specified and approved by Passage Bio in
the Bill of Materials, (ii) performed in accordance with the Quality Agreement
and in compliance with the requirements of cGMP and applicable Law,
(iii) packaged, labeled, stored and shipped in accordance with the Quality
Agreement and Storage Guidelines approved by Passage Bio; (iv) transferred free
and clear of any liens or encumbrances of any kind other than arising through or
as a result of the acts or omissions of Passage Bio or its agents or
representatives; and (v) for Passage Bio Products for which a Passage Bio
Approval has occurred, will meet the Product Requirements; provided that, [*].

(e)        All Batch Documentation, including any applicable Certificates of
Analysis and Certificates of Compliance, submitted to Passage Bio will be true
and accurate.

(f)        Catalent lawfully owns the BWI Facility and controls operations in
the BWI Facility and will maintain the Dedicated Clean Room Suite in accordance
with cGMPs and in such condition as will allow Catalent to manufacture Batches
of Bulk Drug Substance of Passage Bio Products in compliance with cGMPs.

(g)        Catalent is not aware of any issues with respect to its compliance
with Collaboration Agreement and, without limiting the foregoing, the Readiness
Determination date is expected to be [*].

18.4.    Additional Representations, Warranties and Covenants of Passage Bio.
 Passage Bio represents, warrants and covenants to Catalent as follows:

(a)        Passage Bio hereby represents and warrants to Catalent that, as of
the Effective Date, that to the best of Passage Bio’s knowledge, the use of
Passage Bio Technology in the performance of activities contemplated under this
Agreement as of the Effective Date shall not infringe any Intellectual Property
of Third Parties.  [*].



37

--------------------------------------------------------------------------------

Execution Copy



(b)        Passage Bio covenants to Catalent that Passage Bio shall comply with
all applicable Laws in its use of the Passage Bio Products as well as Bulk Drug
Substance Delivered to it under this Agreement.

18.5.    No Other Representations or Warranties.  EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO
(I) MERCHANTABILITY, NON-INFRINGEMENT, SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE, (II) THE LIKELIHOOD OF SUCCESS OF ANY APPLICATION FOR MARKETING
AUTHORIZATION RELATING TO THE PASSAGE BIO PRODUCTS CURRENTLY IN DEVELOPMENT OR
FOR WHICH MARKETING AUTHORIZATION HAS NOT YET BEEN GRANTED EITHER IN THE U.S. OR
IN ANY OTHER COUNTRY, OR (III) THE PROBABLE SUCCESS OR PROFITABILITY OF THE
PASSAGE BIO PRODUCTS AFTER THE EFFECTIVE DATE ARE MADE OR GIVEN BY OR ON BEHALF
OF A PARTY AND, EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, ALL
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

18.6.    Catalent Indemnity.  Catalent shall defend, indemnify and hold harmless
Passage Bio and its Affiliates and Strategic Partners (each, a “Passage Bio
Indemnitee”) from and against any and all liabilities, losses, costs and
expenses (collectively, “Loss”) suffered or incurred by them in connection with
any claim brought by a Third Party that arises or is alleged to arise from or in
connection with:

(a)        any breach of representation, warranty or covenant made by Catalent
under this Agreement;

(b)        any gross negligence or willful misconduct of Catalent, its
Affiliates or any of their respective Representatives with respect to the
performance of this Agreement; and

(c)        infringement of any Third-Party Intellectual Property arising from or
in connection with the use of the Catalent Intellectual Property or the Catalent
Arising IP pursuant to this Agreement; and

(d)        any Third-Party personal injury, illness or death, or loss or damage
to Third Party property (excluding Intellectual Property matters) caused by
Catalent’s negligent acts or omissions in the Manufacture of a Passage Bio
Product.

Except to the extent in each case that the Loss in question resulted from the
gross negligence or willful misconduct of, or material breach of this Agreement
by, a Passage Bio Indemnitee or any of its or their Representatives.  Catalent’s
obligation to defend, indemnify and hold harmless a Passage Bio Indemnitee
hereunder is subject to the limitation of liability set forth in
Section 19.2(i).



38

--------------------------------------------------------------------------------

Execution Copy



18.7.    Passage Bio Indemnity.  Passage Bio shall defend, indemnify and hold
harmless Catalent and its respective Affiliates (each, a “Catalent Indemnitee”)
from and against any and all Loss suffered or incurred by them in connection
with any claim brought by a Third Party that arises or is alleged to arise from
or in connection with:

(a)        the manufacture, packaging, testing, labeling, handling,
distribution, marketing, use of or exposure to Bulk Drug Substance, Drug
Product, Passage Bio Materials or Passage Bio Materials, import, export or sale
of the Bulk Drug Substance or Drug Product, in any form, including but not
limited to, any Third-Party infringement claims based on claims that the Cell
Lines, Bulk Drug Substance, Drug Product (or its use or manufacture) infringes
such Third Party’s Intellectual Property;

(b)        any breach of representation or warranty made by Passage Bio under
this Agreement;

(c)        any Third-Party personal injury, illness or death, or loss or damage
to Third Party property (excluding Intellectual Property matters) arising from
or in connection with the Passage Bio Products;

(d)        any gross negligence or willful misconduct of Passage Bio, its
Affiliates or any of their respective Representatives with respect to the
performance of this Agreement; and

(e)        infringement of any Third-Party Intellectual Property arising from or
in connection with the use of the Passage Bio Technology pursuant to this
Agreement, in a manner Covered by Passage Bio Patents;

except to the extent in each case that the Loss in question resulted from the
gross negligence or willful misconduct of, or material breach of this Agreement
by, a Catalent Indemnitee or any of its or their Representatives.

18.8.    Indemnification Procedures.  The Person or Persons claiming indemnity
under this Article XVIII (the “Indemnified Party”) shall give written notice to
the Party from whom indemnity is being sought (the “Indemnifying Party”)
promptly after learning of such claim.  The Indemnified Party shall provide the
Indemnifying Party with reasonable assistance, at the Indemnifying Party’s
expense, in connection with the defense of the claim for which indemnity is
being sought.  The Indemnifying Party shall have the right, but not the
obligation, to assume and conduct the defense of the claim with counsel of its
choice; provided, the Indemnified Party may participate in and monitor such
defense with counsel of its own choosing at its sole expense.  The Indemnifying
Party shall not settle any claim without (a) first consulting with the
Indemnified Party, and (b) obtaining the prior written consent of the
Indemnified Party, not to be unreasonably withheld or delayed, unless the
settlement involves only the payment of money.  The Indemnified Party shall not
settle or compromise any such claim without (x) first consulting with the
Indemnifying Party, and (y) obtaining the prior written consent of the
Indemnifying Party.  If the Indemnifying Party does not assume and conduct the
defense of the claim as provided above, (i) the Indemnified Party may, using
counsel of its choice, defend against such claim in any manner the Indemnified
Party may deem reasonably appropriate, and (ii) the Indemnifying Party shall



39

--------------------------------------------------------------------------------

Execution Copy



remain responsible to indemnify the Indemnified Party as provided in this
Article XVIII, provided, that in such instance such indemnity shall also include
the reasonable and documented legal fees and reasonable out-of-pocket costs
incurred by the Indemnified Party in connection with so defending itself in the
absence of a defense being provided by the Indemnifying Party.

18.9.    Insurance.

(a)      Catalent shall, at its own cost and expense, obtain and maintain in
full force and effect during the Term the following:  (A) Commercial General
Liability Insurance with a per occurrence limit of $[*] and an annual aggregate
limit of $[*], (B) Products and Completed Operations Liability Insurance with a
per occurrence limit of not less than $[*], (C) Workers’ Compensation Insurance
with statutory amounts and Employers Liability Insurance with limits of not less
than $[*] per accident, and (D) Auto Liability insurance for owned, hired and
non-owned vehicles in a minimum amount of $[*] combined single limit.

(b)      Passage Bio shall, at its own cost and expense, obtain and maintain in
full force and effect during the Term the following:  (A) Commercial General
Liability Insurance with a per occurrence limit of $[*] and an annual aggregate
limit of $[*], (B) Products and Completed Operations Liability Insurance with a
per occurrence limit of not less than $[*], (C) Workers’ Compensation Insurance
with statutory amounts and Employers Liability Insurance with limits of not less
than $[*] per accident, and (D) Auto Liability insurance for owned, hired and
non-owned vehicles in a minimum amount of $[*] combined single limit.  Passage
Bio shall, at its own cost and expense, obtain and maintain in full force and
effect during the Term, All Risk Property Insurance, including transit coverage,
in an amount equal to the full replacement value of its property while in, or in
transit to, or from, a Catalent facility.

(c)      Each Party may self-insure all or any portion of the required insurance
as long as, together with its Affiliates, its U.S. GAAP net worth is greater
than $[*] or its annual EBITDA (earnings before interest, taxes, depreciation
and amortization) is greater than $[*].  If any of the required policies of
insurance are written on a claims-made basis, such policies shall be maintained
throughout the Term and for a period of at least [*] ([*]) [*] thereafter. Each
Party shall be named as an additional insured within the other Party’s products
liability insurance policies; provided, that such additional insured status will
apply solely to the extent of the insured Party’s indemnity obligations under
this agreement.  Waivers of subrogation and additional insured status
obligations will operate the same whether insurance is carried through Third
Parties or self-insured.  Upon the other Party’s written request from time to
time, each Party shall promptly furnish to the other Party a certificate of
insurance or other evidence of the required insurance.  Each insurance policy
that is required under this Agreement shall be obtained from an insurance
carrier with an A.M. Best or equivalent rating of at least A- VII or an S&P
rating of A.



40

--------------------------------------------------------------------------------

Execution Copy



ARTICLE XIX

TERMINATION AND SURVIVAL

19.1.    Term and Termination.

(a)        The term of this Agreement (the “Term”) shall begin on the Effective
Date and continue until the earlier of (i) five (5) years from the Readiness
Determination (the “Initial Manufacturing Period”), which period may be extended
once, at Passage Bio’s option, for an additional five (5) year-period (such
option to be exercised upon written notice to be delivered at least [*] ([*])
[*] before the end of the Initial Manufacturing Period) (the “Extended
Manufacturing Period”), or (ii) termination in accordance with this
Section 19.1.  The Parties may also extend the Term by mutual written agreement.

(b)        Passage Bio shall have the right to terminate this Agreement by
giving written notice to Catalent in the event of any of the following:

(i)         For convenience; or

(ii)        One or more Passage Bio Product subject to this Agreement undergoes
a market withdrawal or otherwise is determined by Passage Bio or a Regulatory
Authority to have material safety risks or sufficient questions regarding
efficacy or substantial Manufacturing concerns, in each case leading to the
cessation or termination of Development, Manufacture or Commercialization of, or
seeking Regulatory Approval for, the Passage Bio Products as a group; or

(iii)       If Passage Bio has, in good faith, exhausted all reasonable remedies
to resolve a patent dispute and a court or other competent authority issues a
final decision that Passage Bio Technology infringes a valid and enforceable
Patent held by a Third Party or grants an injunction that renders Passage Bio
unable to sell the Passage Bio Products.

(c)        Either Party hereto shall have the right to terminate this Agreement
by giving the other Party written notice in the event of any of the following:

(i)         The bankruptcy or insolvency of the other Party; or

(ii)        If the other Party is in material breach of this Agreement, provided
that if the breach is capable of cure (1) the non-breaching Party shall first
provide ninety (90) days prior written notice and an opportunity to cure to the
breaching Party and (2) in the event the breach is not cured within such
ninety (90) day period, the breaching Party has not diligently pursued an
acceptable cure and provided a reasonable plan of proposed actions and schedule
for completing such cure outside the ninety (90) day period that the
non-breaching Party agrees, in its sole discretion, is reasonably likely to
allow for cure in a sufficient and timely enough manner; or

(iii)      The other Party is suspended or debarred by FDA or the United States
government.



41

--------------------------------------------------------------------------------

Execution Copy



(iv)       [*].

19.2.    Effect of Termination.

(a)        The Party making notification of termination shall specify in the
termination notice the effective date of the termination (the “Termination
Date”), which, in the event of termination pursuant to Section 19.1(c)(ii),
shall be no sooner than the date that is [*] ([*]) days after notification of
the breach if such breach is capable of cure.

(b)        Under any termination of this Agreement, Catalent shall be entitled
to payment of (i) [*].

(c)        If this Agreement is terminated by Passage Bio pursuant to
Section 19.1(b)(i) or by Catalent pursuant to Sections 19.1(c)(i), (ii), or
(iii) on or following the Readiness Determination, the economic consequences
will be solely as follows:

(i)         If the Collaboration Agreement is also terminated, Catalent shall be
entitled to payment of an early termination fee (the “Termination Fee”) in an
amount equal to [*].  Within [*] ([*]) days following the Termination Date,
Passage Bio shall make a lump sum payment to Catalent in the amount of the
Termination Fee; or

(ii)        Subject to its rights under Section 2.5.4 of Exhibit C, if the
Collaboration Agreement is not being terminated, Passage Bio may (1) extend the
Termination Date [*] and accept and pay for Delivery of the equivalent number of
Batches ordered in [*], (2) extend the Termination Date [*] and accept Delivery
of the Batches ordered for [*], or (3) pay an amount equal to the then
applicable Supply Pricing multiplied by the number of Batches ordered for the
remainder of [*].

(d)        If this Agreement is terminated by Passage Bio pursuant to
Sections 19.1(b)(ii) or (iii) following the Readiness Determination, the
economic consequences will be solely as follows:

(i)         If the Collaboration Agreement is also terminated, Catalent shall be
entitled to a Termination Fee equal to equal to [*] ([*]) [*].  Within [*] ([*])
days following Termination Date, Passage Bio shall make a lump sum payment to
Catalent in the amount of the Termination Fee; or

(ii)         If the Collaboration Agreement is not being terminated, Passage Bio
may (1) extend the Termination Date to [*] and accept and pay for [*], or
(2) pay an amount equal to the then applicable Supply Pricing multiplied by [*].

(e)        If this Agreement is terminated by Passage Bio pursuant to
Sections 19.1(c)(i), (iii), or (iv), the economic consequences will be solely as
follows:  [*].  In the event that Batches of Bulk Drug Substances are in the
process of being Manufactured on the Termination Date, Catalent shall be
entitled [*]. Within [*] ([*]) days following the Termination Date, Passage Bio
shall make a lump sum payment to Catalent in the amounts owed pursuant to



42

--------------------------------------------------------------------------------

Execution Copy



Section 19.2(b) and (e).  In the case of a termination governed by this
Section 19.2(e), this Agreement shall continue in effect until the payment by
Passage Bio of the foregoing lump sum amount.

(f)      If this Agreement is terminated by Passage Bio pursuant to
Section 19.1(c)(ii), then, without limiting the remedies provided to Passage Bio
under this Agreement and all the rights and remedies available to Passage Bio
under applicable Law, (i) Passage Bio shall pay Catalent for Batches of Bulk
Drug Substances for the Manufacturing [*], and (ii) in the event that Batches of
Bulk Drug Substances are in the process of being Manufactured on the Termination
Date, Catalent shall be entitled to [*].

(g)        Under any termination of this Agreement, and in addition to amounts
paid pursuant to Sections 19.2(b) through (f), Catalent shall be reimbursed by
Passage Bio for all non-cancellable fees and expenses incurred by Catalent and
approved by Passage Bio.  Additionally, under any termination of this Agreement,
the JSC shall review and approve the disposition of any Raw Materials procured
and stored for the Manufacture of Bulk Drug Substance or Drug Product under this
Agreement, provided that all Passage Bio Materials and all other Raw Materials
that have been paid for by Passage Bio shall be delivered to Passage Bio, at
Passage Bio’s expense.

(h)        Payments under Section 19.2(g) shall be made to Catalent within [*]
([*]) days following the submission to Passage Bio of an accounting of all
non-cancellable fees and expenses incurred by Catalent and a corresponding
invoice.

(i)         Under any termination of this Agreement, Catalent shall refund any
deposits for those portions of any outstanding Scope of Work that have not been
completed, return any amounts advanced for cancellable costs, and deliver to
Passage Bio all inventory of Passage Bio Materials and any other Raw Materials
for which Passage Bio has paid; and Passage Bio shall be relieved of all further
purchase and payment obligations under this Agreement.

(j)         IN THE EVENT OF CATALENT’S [*]. EXCEPT WITH RESPECT TO DAMAGES
AVAILABLE FOR CATALENT’S [*] CATALENT’S LIABILITY TO PASSAGE BIO FOR ANY AND ALL
INJURIES, CLAIMS, LOSSES, EXPENSES, OR DAMAGES, WHATSOEVER, ARISING OUT OF OR IN
ANY WAY RELATED TO THE ACTIVITIES OF THIS AGREEMENT, FROM ANY CAUSE OR CAUSES
INCLUDING, BUT NOT LIMITED TO, BREACH OF CONTRACT, NEGLIGENCE, ERRORS, OMISSIONS
OR STRICT LIABILITY, SHALL NOT EXCEED [*] DURING THE TERM (THE “ACTUAL DAMAGES
CAP”).  FOR THE SAKE OF CLARITY: (I) EXPENSES INCURRED BY CATALENT PURSUANT [*]
OR THIS SECTION FOR THE [*] OR FOR THE [*] SHALL COUNT TOWARDS THE ACTUAL
DAMAGES CAP; AND (II) [*] SHALL NOT COUNT TOWARDS THE ACTUAL DAMAGES CAP.  IN
THE EVENT THAT THE TERM IS EXTENDED PURSUANT TO [*], THE ACTUAL DAMAGES CAP
SHALL BE [*].   IN NO EVENT WILL EITHER PARTY BE LIABLE TO OTHER PARTY FOR ANY
INDIRECT, SPECIAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING, BUT
NOT LIMITED TO, DAMAGES BASED UPON LOST PROFITS, RELIANCE OR



43

--------------------------------------------------------------------------------

Execution Copy



EXPECTATION, BUSINESS INTERRUPTION, LOST BUSINESS, OR LOST SAVINGS) FOR ANY ACTS
OR FAILURE TO ACT UNDER THIS AGREEMENT, INCLUDING ANY TERMINATION OF THIS
AGREEMENT IN ACCORDANCE WITH ITS TERMS, EVEN IF THE PARTY HAS BEEN ADVISED OF
THE POSSIBLE EXISTENCE OF SUCH DAMAGES.  The limitations of liability reflect
the allocation of risk between the Parties.  The limitations specified in this
Section 19.2(i) will survive and apply even if any limited remedy specified in
this Agreement is found to have failed of its essential purpose.

(k)        In the event of termination or expiration of this Agreement, in
addition to any rights or obligations that by their terms are intended to
survive the Term of this Agreement, the following provisions shall survive such
termination: Article XI, Section 12.1, Article XIV, Article XV (except for any
licenses that are granted solely for the duration of the Term), Sections 18.3
through 18.9, Section 19.2, Article XX, Article XXI, and Exhibit A.  So long as
the Collaboration Agreement remains in effect following the termination or
expiration of this Agreement, Passage Bio shall continue to be obligated to pay
the [*].  Termination or expiration of this Agreement for any reason will not
relieve the Parties of any liability accruing prior thereto and will be without
prejudice to the rights and remedies of any Party with respect to any antecedent
breach of the provisions of this Agreement.

(l)         Each Party acknowledges that, in the event of termination and unless
otherwise agreed to by Passage Bio, Catalent shall promptly return or destroy,
as directed by Passage Bio, any Passage Bio Materials as well as Passage Bio
Technology, and each Party shall promptly return to the other Party or destroy
(as such other Party may direct) all data and documents in any form comprising
or containing any Confidential Information of the other Party, except that each
Party may retain: (a) one copy of the other Party’s Confidential Information in
secure legal archives for evidentiary purposes only and (b) a copy of computer
records or files containing such Confidential Information that have been created
pursuant to automatic archiving or back-up procedures that cannot reasonably be
deleted (collectively, “Retained Copies”), provided, however, that any such
Retained Copies will be kept confidential by the Receiving Party in accordance
with the terms and provisions of this Agreement for as long as the Receiving
Party is in possession of the Retained Copies.  In addition, Catalent shall
provide a written certification to Passage Bio that (i) Catalent and its
subcontractors have satisfied their confidentiality and recording obligations in
all respects and (ii) all Passage Bio Technology and copies thereof on any media
in possession of Catalent, any of its employees or contractors have been
destroyed or returned to Passage Bio, such certification to be signed by a duly
authorized officer of Catalent.

(m)       Upon termination or during the notice period regarding termination of
this Agreement, Catalent shall provide reasonable assistance to Passage Bio with
respect to the transfer to Passage Bio or another manufacturer of the
then-current Manufacturing process for the Passage Bio Product.  [*].



44

--------------------------------------------------------------------------------

Execution Copy



ARTICLE XX

DISPUTE RESOLUTION

20.1.    Disputes.  The Parties recognize that, from time to time, disputes may
arise as to certain matters which relate to a Party’s rights and/or obligations
in connection with this Agreement.  It is the objective of the Parties to
establish procedures to facilitate the resolution of disputes arising under this
Agreement in an expedient manner by mutual cooperation and without resort to
litigation.  To accomplish this objective, the Parties agree to follow the
procedures set forth in this Article XX to resolve any controversy or claim
arising out of, relating to or in connection with this Agreement.

20.2.    Dispute Resolution.

(a)      In the event of a dispute under this Agreement, the Parties will refer
the dispute to their respective designated executive officers for discussion and
resolution, who shall attempt in good faith to resolve such dispute.  If such
executive officers are unable to resolve such a dispute within [*] ([*]) days of
the dispute being referred to them, either Party shall be free to initiate the
binding arbitration proceedings outlined in Section 20.2(b).

(b)      If such executives cannot reach a resolution of the dispute within a
reasonable time, then such dispute shall be resolved by binding alternative
dispute resolution in accordance with the then existing commercial arbitration
rules of International Institute for Conflict Prevention and Resolution,
30 East 33rd Street, 6th Floor, New York, NY 10016.  Arbitration shall be
conducted in the jurisdiction of the defendant Party, in the English language.
Any disputes related to Intellectual Property shall not be subject to
arbitration.

20.3.    Patent and Trademark Dispute Resolution.  Any dispute, controversy or
claim relating to the scope, validity, enforceability or infringement of any
Patent rights covering the Manufacture, use or sale of any product or technology
or of any trademark rights relating to any product or technology shall be
submitted to a court of competent jurisdiction or patent office in which such
Patent or trademark rights were granted or arose.

20.4.    Injunctive Relief.  Nothing herein may prevent a Party from seeking a
preliminary injunction or temporary restraining order, in any court of competent
jurisdiction, so as to prevent any confidential information from being disclosed
in violation of an applicable confidentiality agreement entered into by the
Parties or to prevent the threat of imminent harm.

20.5.    Continued Performance.  Unless otherwise agreed in writing, the Parties
will continue to provide service and honor all other commitments under this
Agreement during the course of dispute resolution pursuant to the provisions of
Section 20.2, except as provided for in Section 2.4 or to the extent such
commitments are the subject of such dispute, controversy or claim.



45

--------------------------------------------------------------------------------

Execution Copy



ARTICLE XXI

MISCELLANEOUS

21.1.    Assignment; Binding Effect.  This Agreement shall not be assignable by
either Party hereto without the prior written consent of the other Party,
provided that each Party may assign or otherwise transfer this Agreement,
without the consent of the other Party (i) to any of its Affiliates, or (ii) in
connection with the transfer or sale of all or substantially all of its business
or assets related to this Agreement, or (iii) in connection with a merger,
acquisition or other similar transaction involving the assigning Party.

21.2.    Expenses; Attorneys’ Fees.  Except as expressly specified herein, each
Party shall bear its own expenses with respect to this Agreement.  The
prevailing Party in any dispute shall be entitled to recover attorneys’ fees and
costs.

21.3.    Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) when received if delivered personally, (b) when transmitted by
e-mail (with confirmation of successful transmission and with a duplicate copy
directed pursuant to the methods set forth in (c) or (d) below), (c) upon
receipt, if sent by registered or certified mail (postage prepaid, return
receipt requested) and (d) the day after it is sent, if sent for next-day
delivery to a domestic address by overnight mail or courier, to the Parties at
the following addresses:

If to Passage Bio         Passage Bio, Inc.

Attn: CEO

1200 Market Street, Suite 2815

Philadelphia, Pennsylvania 19103

Telephone: (267) 866-0317

Email: [*]



with a copy to:



Passage Bio, Inc.

Attn: General Counsel

1200 Market Street, Suite 2815

Philadelphia, Pennsylvania 19103

Telephone:

Email: [*]





46

--------------------------------------------------------------------------------

Execution Copy



If to Catalent               Catalent Maryland, Inc.

Attn: President – Gene Therapy

801 West Baltimore Street, Suite 302

Baltimore, Maryland 21201

Telephone: 410-975-4050

Email: [*]



with a copy to:

Catalent Pharma Solutions, LLC

14 Schoolhouse Road

Somerset, NJ 08873 USA

Attn: General Counsel (Legal Department)

E-Mail: [*]

Facsimile: +1 (732) 537-6491



Mr. Andrew L.  Strong

Pillsbury Winthrop Shaw Pittman, LLP

909 Fannin, Suite 2000

Houston, Texas 7701

Email: [*]

provided, however, that if any Party shall have designated a different address
by notice to the others, then to the last address so designated.

21.4.    Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy such determination
shall not affect the enforceability of any others or of the remainder of this
Agreement; and in connection with such term, provision, covenant or restriction
of this Agreement which is held invalid, void, unenforceable or against
regulatory policy, the Parties shall negotiate in good faith with a view to the
substitution therefor of a suitable and equitable solution in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid term, provision, covenant or restriction and, absent any agreement by
the Parties, such court of competent jurisdiction or other authority shall
substitute therefore such term, provision, covenant or restriction as is legal,
valid and enforceable but otherwise similar to the invalid term, provision,
covenant or restriction.

21.5.    Entire Agreement.  This Agreement may not be amended, supplemented or
otherwise modified except by an instrument in writing signed by the Parties
hereto.  This Agreement, inclusive of the Quality Agreement, LOI, and
Collaboration Agreement, all which are incorporated by reference, contain the
entire agreement of the Parties hereto with respect to the Manufacture of the
Passage Bio Products, superseding all negotiations, prior discussions and
preliminary agreements made prior to the date hereof.



47

--------------------------------------------------------------------------------

Execution Copy



21.6.    Waiver.  The failure of any Party to enforce any condition or part of
this Agreement at any time shall not be construed as a waiver of that condition
or part, nor shall it forfeit any rights to future enforcement thereof.  No
waiver of any provision of this Agreement will be valid unless made in writing
and signed by the Party to which such performance is due.

21.7.    Governing Law; Jurisdiction; Venue.  This Agreement (including any
claim or controversy arising out of or relating to this Agreement) shall be
governed and construed by the Laws of the State of Delaware without regard to
conflict of law principles that would result in the application of any Law other
than the Laws of the State of Delaware.  The Parties hereto agree that a final
judgment in any such action shall be conclusive and, notwithstanding anything to
the contrary, may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.  The United Nations Convention on Contracts
for the International Sale of Goods shall not apply to this Agreement.

21.8.    Further Assurances.  In order to carry out the provisions of this
Agreement, give effect to the transactions contemplated hereby, and to defend
claims or enforce rights with respect to Third Parties, the Parties shall from
time to time at the reasonable request and expense of the other Party, furnish
the other Party such further information, assurances or access, execute and
deliver such additional documents, instruments and conveyances, and take such
other actions and do such other things, as may be reasonably necessary or
appropriate.

21.9.    Headings.  The headings of the Articles, Sections, subsections,
Schedules and Exhibits of this Agreement are inserted for convenience only and
shall not be deemed to constitute a part hereof.

21.10.  Counterparts.  This Agreement may be signed in any number of
counterparts, each and every one of which shall be considered one and the same
agreement and shall become effective when a counterpart hereof shall have been
signed by each of the Parties and delivered to each of the other Parties,
notwithstanding variations in format or file designation which may result from
the electronic transmission, storage and printing of copies of this Agreement
from separate computers or printers.  Facsimile signatures and signatures
transmitted via PDF shall be treated as original signatures.

21.11.  Construction.  The language in all parts of this Agreement shall be
construed, in all cases, according to its fair meaning.  The Parties acknowledge
that each Party and its counsel have reviewed and revised this Agreement and
that any rule of construction to the effect that any ambiguities are to be
resolved against a drafting Party shall not be employed in the interpretation of
this Agreement.

21.12.  Interpretation.

(a)      When a reference is made in this Agreement to an Article, Section,
Exhibit, Schedule, Recital or Preamble, such reference is to an Article,
Section, Exhibit, Schedule, Recital or Preamble of or to this Agreement unless
otherwise indicated.



48

--------------------------------------------------------------------------------

Execution Copy



(b)      The words “hereof,” “herein,” “hereto” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole, including the Exhibits and Schedules, and not to any particular provision
of this Agreement.

(c)      The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa.

(d)      Words of one gender include the other gender.

(e)      References to a Person are also to its successors and permitted
assigns.

(f)      The term “Dollars” and “$” means United States Dollars.

(g)      The word “including” means “including without limitation” and the words
“include” and “includes” have corresponding meanings.

(h)      References herein to an agreement, law or regulation include such
agreement, law or regulation as amended, restated, supplemented, or otherwise
modified from time to time unless otherwise specified.

21.13.  Relationship of the Parties.  This Agreement and the Collaboration
Agreement are not intended by the Parties to constitute or create a joint
venture, pooling arrangement, partnership, or formal business organization of
any kind, and the rights and obligations of the Parties shall be only those
expressly set forth herein and therein.  No Party will have any right, power or
authority, nor will they represent themselves as having any authority to assume,
create or incur any expense, liability or obligation, express or implied, on
behalf of another Party, or otherwise act as an agent for another Party for any
purpose.

* * * * * * * * * * *





49

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.



PASSAGE BIO, INC.











By:

/s/ Bruce Goldsmith









Name:

Bruce Goldsmith, Ph.D.







Title:

CEO





CATALENT MARYLAND, INC.











By:

/s/ Pete Buzy









Name:

Pete Buzy







Title:

President – Gene Therapy







[Signature page to Development and Clinical and Commercial Supply Agreement]

--------------------------------------------------------------------------------

Execution Copy



EXHIBIT A



DEFINITIONS

This Exhibit A provides agreed upon definitions applicable to the Parties for
purposes of this Agreement.  All capitalized terms used in this Agreement
without definition shall have the meanings ascribed thereto in this Exhibit A or
the Collaboration Agreement, as applicable.

1.1       Definitions.

“Additional Raw Materials Cost” means the costs of the Raw Materials procured by
Catalent associated with the re-Manufacture or Reprocessing of a Failed Batch or
Defective Batch of Drug Product or Bulk Drug Substance under Section 8.6, which
costs are comprised of (a) with respect to Drug Product, the cost of any
additional Raw Materials necessary for the supply of any substitute Bulk Drug
Substance that must be replaced therefor and the cost of any other additional
Raw Materials necessary for Manufacture of the new Batch or to Reprocess the
current Batch of Drug Product; and (b) with respect to Bulk Drug Substance, the
cost for the supply of Raw Materials necessary to Manufacture a new Batch or
Reprocess the current Batch of Bulk Drug Substance.  Additional Raw Materials
Cost does not include the costs for Passage Bio Materials.

“Affiliate” means, with respect to Passage Bio or any Third Party, any
corporation, firm, partnership or other entity that controls, is controlled by
or is under common control with such entity; and with respect to Catalent, CPS
or any other corporation, firm, partnership or other entity that controls, is
controlled by or is under common control with CPS.  For the purposes of this
definition, “control” means the ownership of at least 50% of the voting share
capital of an entity or any other comparable equity or ownership interest.

“Batch” means a specific quantity of any Passage Bio Products Bulk Drug
Substance or Drug Product, as applicable in the given context, that is intended
to have uniform character and quality within specified limits and is produced
according to a single cycle of Manufacture.

“Batch Record” means a manufacturing record for a Batch generated by Catalent
concurrently with the production of a specific Batch such that successive steps
in such processes are documented.

“Bill of Materials” shall mean the list of Raw Materials prepared by Catalent
and approved by Passage Bio necessary for and to be consumed or used during the
Manufacture of Batches of Bulk Drug Substance or Drug Product.

“Bio-Park Facility” shall mean the product development and clinical supply
manufacturing facility located at 801 West Baltimore Street, Baltimore,
Maryland.

“BLA” means a Biologics License Application (or successor or equivalent
application) (including all supplements, amendments, and modifications thereof)
for authorization for



A-1

--------------------------------------------------------------------------------

Execution Copy



marketing of a biologic product, as defined in the applicable Laws and
regulations and filed with applicable Regulatory Authorities.

“Bulk Drug Substance” means the active pharmaceutical ingredients of the Passage
Bio Products being Manufactured by Catalent in bulk form and prior to any
formulation, filling, and finishing.

“Business Day” means a day other than a Saturday, Sunday, or other day on which
commercial banks in New York are authorized or required by Law to be closed for
business.

“BWI Facility” shall mean the commercial scale biomanufacturing facility located
at 7555 Harmans Road, Harmans, Maryland.

“Catalent Intellectual Property” means any Intellectual Property owned or
Controlled by Catalent prior to the Effective Date, or otherwise arising outside
the performance of this Agreement, without reliance on or reference to any
Passage Bio Confidential Information.

“Cell Line” means the cell line licensed to or used by Passage Bio for the
Manufacture of the Passage Bio Products and any derivatives, modifications or
progeny thereof.

“Certificate of Analysis” means a written certificate issued by Catalent listing
the items tested, the Specifications, testing methods and test results for a
specific Batch.

“Certificate of Compliance” means a written certificate issued by Catalent, in a
form approved by the Parties and executed by Catalent’s quality assurance
department, certifying that each Batch has been Manufactured in accordance with
and satisfies the Product Requirements.

“Commercialize,” “Commercializing” or “Commercialization” means all activities
directed to the marketing (whether through direct, in-person, electronic or
other marketing channels), promotion, selling or offering for sale of a product
for an indication, including planning, market research, pre-marketing activities
undertaken in preparation for launch, advertising, educating, marketing,
promoting, importing, exporting, distributing and post-marketing safety
surveillance and reporting.  For clarity, “Commercialize,” “Commercializing” or
“Commercialization” shall not include any activities included within the
Manufacturing or Development of a product.

“Control,” “Controls” or “Controlled” means, when used in reference to
intellectual property, other intangible property, or materials, that a Party
owns or has a license or sublicense to such intellectual property, other
intangible property or materials, and has the ability to grant a license or
sublicense or other right to use such intellectual property, other intangible
property or materials, as applicable, as provided for herein, without
(i) requiring the consent of a Third Party or (ii) violating the terms of any
agreement or other arrangement with any Third Party.

“Cover,” “Covering” or “Covered” means, with respect to a country in the
Territory, but for a license granted under a valid claim of a Patent, the use or
sale, or offer for sale in such country



A-2

--------------------------------------------------------------------------------

Execution Copy



of the subject matter at issue would infringe such valid claim, or in the case
of a Patent that is a Patent application, would infringe a valid claim in such
Patent application if it were to issue as a Patent.

“Dedicated Clean Room Suite” means clean room suite at the BWI Facility (the
suite and associated corridors being approximately 5,000 sq. ft.) that will be
dedicated to Passage Bio for Manufacturing of Passage Bio Products.

“Defect” means, with respect to a Batch, a defect that causes the Batch to fail
to conform to the Specifications or otherwise cannot be used due to the failure
of the Batch to meet the Product Requirements, and which is (a) discovered by
Passage Bio upon review of the Batch Documentation or Actual Passage Bio Receipt
of the Batch or (b) a Latent Defect.

“Develop,” “Developing” or “Development” means any and all activities relating
to research, non-clinical, preclinical and clinical trials, toxicology testing,
statistical analysis, publication and presentation of research and study results
and reporting, process and analytical development, analytical testing,
preparation and submission of applications (including any CMC-related
information) for regulatory approval of a product, necessary or reasonably
useful or otherwise requested or required by a Regulatory Authority as a
condition or in support of obtaining or maintaining all regulatory approvals for
such product.  For clarity, “Development” shall not include any activities
included within the Manufacturing of a product.

“Drug Master File” means submissions to FDA (or its equivalent) used to provide
confidential, detailed information about facilities, processes, or articles used
in the manufacturing, processing, packaging, and storing of human drug products
formulated mixture of the Bulk Drug Substance and any excipients, finished and
filled in final marketed dosage form.

“Drug Product” means the formulated mixture of the Bulk Drug Substance and any
excipients, finished and filled in final marketed dosage form.

“EMA” means the European Medicines Agency or its successor.

“EU” means the countries of the European Union as it exists at any time.

“FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as amended, and
the regulations promulgated thereunder.

“FDA” means the U.S. Food and Drug Administration or its successor.

“Fiscal Year” or “FY” means the calendar year commencing on January 1 and
concluding on December 31.

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.



A-3

--------------------------------------------------------------------------------

Execution Copy



“Good Manufacturing Practices” or “cGMPs” means the then-current good
manufacturing practices required by (i) the FDA, as set forth in the FD&C Act
and the regulations promulgated thereunder, for the manufacture and testing of
pharmaceutical materials, including the provisions of 21 C.F.R. Parts 210 and
211, (ii) European Commission Directive 91/356/EEC, as amended by Directive
2003/94/EC, and 91/412/EEC respectively, as well as “The rules governing
medicinal products in the European Union,” Volume 4, Guidelines for good
manufacturing practices for medicinal products for human and veterinary use, and
(iii) the principles detailed in the ICH Q7A guidelines, in each case, including
all applicable rules, regulations, orders and guidance applicable thereto, and
as each may be amended from time to time, and any successor thereto.

“Governmental Authority” means any multinational, federal, state, local,
municipal or other governmental authority of any nature (including any
governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal), in each case,
having jurisdiction over the applicable subject matter in the Territory.

“Improvements” means all discoveries, Inventions, developments, modifications,
innovations, updates, enhancements or improvements to Technology (whether or not
protectable under Patent, trademark, copyright or similar Laws) that are
conceived, discovered, invented, developed, created, made or reduced to practice
in the performance of the Parties’ obligations under this Agreement.

“IND” means both the application of an Investigational New Drug Application to
the FDA and its equivalent in other countries and their Regulatory Authorities,
such as a clinical trial application or a clinical trial exemption, the filing
of which is necessary to commence or conduct clinical testing of a
pharmaceutical product in humans in such jurisdiction.

“Invention” means any subject matter invented during the Term, whether or not
recorded or recognized as such during the Term, by or on behalf of a Party or
one or more of the Parties jointly, as determined in accordance with the
provisions of U.S. patent Law governing inventions, in the performance of
activities under this Agreement.

“Intellectual Property” means all information, data, works of authorship,
discoveries, concepts, Technology, methods, Know-How, designs, processes,
software, algorithms and inventions, whether patentable or not, including,
without limitation, those that could be the subject of patent, copyright,
industrial design, trade secret or other forms of protection; including, without
limitation, all (i) Patents; (ii) trademark applications, registrations, service
marks, domain names and all renewals and extensions thereto; and (iii) copyright
applications and registrations and all restorations, reversions, renewals and
extensions thereof.

“Joint Steering Committee” or “JSC” has the same meaning ascribed to it in the
Collaboration Agreement.

“Know-How” means any proprietary data, results, material(s), and nonpublic
information of any type whatsoever, in any tangible or intangible form,
including know-how, trade secrets,



A-4

--------------------------------------------------------------------------------

Execution Copy



practices, techniques, methods, processes, inventions, discoveries,
developments, specifications, formulations, formulae, materials or compositions
of matter of any type or kind (patentable or otherwise), software, algorithms,
marketing reports and plans, market research, expertise (including experts’
information), test data (including pharmacological, biological, chemical,
biochemical, toxicological, preclinical and clinical test data), analytical and
quality control data, stability data, other study data and procedures.

“Latent Defect” means a Defect that is not discoverable upon inspection and
analysis of the Batch Documentation or upon inspection using commercially
reasonable efforts at the time of Actual Passage Bio Receipt, but is discovered
at a later time.

“Laws” means, with respect to Passage Bio, all laws, statutes, rules,
regulations, directives, decisions, ordinances, guidelines and other
pronouncements of any Governmental Authority currently in effect or enacted or
promulgated during the Term, and as amended from time to time, of each
jurisdiction in which the Passage Bio Product is produced, marketed,
distributed, used or sold; and with respect to Catalent all laws, statutes,
rules and regulations, currently in effect or enacted or promulgated during the
Term, and as amended from time to time, of the jurisdiction in which Catalent
Manufactures the Passage Bio Product, including cGMP.

“Manufacture” or “Manufacturing” means all activities, whether performed by a
Party or a Third Party designee of a Party, related to the manufacturing of a
product, or any ingredient thereof, including document preparation, material
acquisition/release, GMP suite activation, manufacturing for clinical use,
formulation, filling and finishing activities, in process and product testing,
release of product, quality assurance activities related to manufacturing and
release of product, handling and storage of product and ongoing stability tests,
packaging and labeling, and regulatory activities related to any of the
foregoing.

“Manufacturing Configuration” means the Manufacturing process configuration for
each Passage Bio Product involving [*], such configuration which may change from
time to time.

“Manufacture/Release Period” means the period of time required for the
manufacture, release and Approval of a Batch of Passage Bio Bulk Drug Substance,
commencing on the first day of Manufacturing of the Batch and concluding on the
Delivery of the Batch.

“Marketing Authorization” means an approval and authorization, including any
renewals thereof, of the applicable Regulatory Authority necessary for the
manufacture, packaging, marketing, storage, import, export, transport,
distribution, sale and use of a pharmaceutical or biologic product in any
country of the Territory.

“Marketing Authorization Application” or “MAA” means an application to the
appropriate Regulatory Authority for approval to sell a Drug Product (but
excluding Pricing Approval) in any particular country or regulatory
jurisdiction, including such application filed with the EMA pursuant to the
Centralized Procedure or with the applicable Regulatory Authority of a country
in accordance with such country’s national approval procedure.



A-5

--------------------------------------------------------------------------------

Execution Copy



“Maximum Upstream Runs” means the maximum number of upstream production runs
that can be completed in the Dedicated Clean Room Suite during a Dedicated
Manufacturing Period and is based on [*] that the Parties mutually agree can be
safely and efficiently operated in the Dedicated Clean Room Suite.

“Minimum Annual Threshold” means the minimum annual revenue that must be paid by
Passage Bio to Catalent for the Manufacture of Batches of Bulk Drug Substance of
Passage Bio Products in the Dedicated Clean Room Suite.

“Passage Bio Products” means the Passage Bio live transforming AAV-delivered
therapeutics for the treatment of rare monogenic central nervous system diseases
and, in the future, other therapeutic products which Passage Bio or its
designated Affiliates or Strategic Partners may develop, and other additional
products that are the subject of a Passage Bio Supply Agreement or an Additional
Manufacture and Supply Agreement.

“Passage Bio Intellectual Property” means Passage Bio Patents, Passage Bio
Technology and any Intellectual Property owned or Controlled by Passage Bio on
or prior to the Effective Date, or otherwise arising outside the performance of
this Agreement, without reliance on or reference to any Catalent Confidential
Information.

“Passage Bio Materials” means any or all of the materials, samples, compounds,
including biological materials, master cell bank, working cell bank and/or
research cell bank, the Cell Line, and the DNA plasmids, as made available to
Catalent by or on behalf of Passage Bio or its successor in interest, as well as
all information provided by or on behalf of Passage Bio concurrently therewith
that specifically relates thereto.

“Passage Bio Patents” means any Patent that is owned or Controlled by Passage
Bio as of the Effective Date or comes under the ownership or Control of Passage
Bio during the Term and (i) is necessary for or useful to the Development,
Manufacture, use or Commercialization of Passage Bio Products or (ii) relates to
any Passage Bio Products.  For purposes of this definition, Passage Bio shall
not be deemed to Control any Patent that is licensed by Catalent to Passage Bio
pursuant to this Agreement.

“Passage Bio Technology” means (i) any present and future Technology that is
owned or Controlled by Passage Bio and necessary for or useful to the
Development, Manufacture or Commercialization of Passage Bio Products and (ii)
any Technology that is developed or obtained by or on behalf of Passage Bio
related to Passage Bio Products, or the Manufacture of any of the foregoing,
(a) prior to the Effective Date, or (b) independent of this Agreement and
without the use of the Confidential Information of Catalent.  Passage Bio
Technology specifically includes any Passage Bio Materials.  For purposes of
this definition, Passage Bio shall not be deemed to Control any Technology that
is licensed by Catalent to Passage Bio pursuant to this Agreement.

“Patent Term Extension” means any term extensions, supplementary protection
certificates, Regulatory Exclusivity and equivalents thereof offering Patent
protection beyond the initial term with respect to any issued Patents.



A-6

--------------------------------------------------------------------------------

Execution Copy



“Patents” means (i) all national, regional and international patents and patent
applications, including provisional patent applications, (ii) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals and continued prosecution applications, (iii) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((i) and (ii)), including utility models, petty patents and design
patents and certificates of invention, (iv) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications (i), (ii), and (iii)) and (v) any similar rights, including
so-called pipeline protection or any importation, revalidation, confirmation or
introduction patent or registration patent or patent of additions to any of such
foregoing patent applications and patents.

“Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

“Pricing Approval” means the approval, agreement, determination or decision from
a Governmental Authority establishing the price and/or reimbursement for a
Passage Bio Product for sale in a given country of the Territory, as required by
applicable Laws in such country or other regulatory jurisdiction prior to the
sale of the Passage Bio Product in such country or regulatory jurisdiction.

“Process Inherent Issues” means failures for which the Primary Cause is Passage
Bio’s process technology, instructions, setpoints and/or Specifications for
producing Batches of Bulk Drug Substance or Passage Bio Products, where such
failures are inconsistent with historical trends of successful Batches or do not
enable a transferable and suitable Manufacture of Batches of Bulk Drug Substance
or Passage Bio Products to meet the Specifications.

“Procurement Costs” means the actual price paid by Catalent for the procurement
of materials and supplies used in the Manufacture of Passage Bio Products.
 Procurement Costs do not include the Procurement Fee.

“Procurement Fee” means the fee that is paid to Catalent for its services in the
procurement of materials and supplies used in the Manufacture of Passage Bio
Products (other than Passage Bio Materials), such fee being a certain percentage
of the Procurement Costs.  [*]

“Product Approval” means, with respect to a Drug Product, the approval of a
Governmental Authority necessary for the marketing and sale in a given country
or regulatory jurisdiction, which may include the approval of an MAA (but shall
not include any Pricing Approvals).

“Product Requirements” shall mean, with respect to each Batch Manufactured
pursuant to this Agreement, that such Batch shall: (a) conform to the applicable
Specifications; (b) be



A-7

--------------------------------------------------------------------------------

Execution Copy



manufactured, packaged, labeled, handled, and stored in compliance with
applicable Laws and the Quality Agreement; (c) contain only Raw Materials that
have been used, handled or stored in accordance with the Storage Guidelines,
applicable Laws and the Quality Agreement; and (d) not be adulterated or
misbranded within the meaning of the FD&C Act, or within the meaning of any
applicable state or municipal law in which the definitions of adulteration or
misbranding are substantially the same as those contained in the FD&C Act, as
such Act and such law are constituted and effective at the time of delivery and
will not be an article which may not, under provisions of Sections 404, 505 or
512 of the FD&C Act, be introduced in interstate commerce.

“Purchase Order” means a written or electronic order form submitted by Passage
Bio in accordance with the terms of this Agreement to Catalent authorizing the
manufacture and supply of Bulk Drug Substance and/or Drug Product.

“Quality Agreement” means a detailed document specifying the quality and
regulatory procedures and responsibilities of the Parties with respect to the
Manufacture of the Passage Bio Products, entered into pursuant to Section 6.1 by
and between Passage Bio and Catalent.  All references to Quality Agreement
herein shall refer to the Quality Agreement in effect at the time of the
Manufacture of the Passage Bio Products.

“Raw Materials” means all physical materials to be consumed in the Manufacture
of Bulk Drug Substance or Drug Product or incorporated into Bulk Drug Substance
or Drug Product or the packaging thereof, including process consumables,
packaging materials, and components needed for the Manufacture of Bulk Drug
Substance and/or Drug Product.

“Readiness Determination” has the meaning ascribed to it in the Collaboration
Agreement.

“Regulatory Acts” means any rules, regulations, directives, decisions,
ordinances, guidelines and other pronouncements of any Regulatory Authority.

“Regulatory Approvals” means, with respect to a Drug Product or a facility for
the Manufacture of a Drug Product or component thereof, all filings and
approvals (including, as applicable, IND filings, Product Approvals, Pricing
Approvals, establishment license approvals and, in each case any supplements and
amendments thereto), licenses, registrations or authorizations of any
Governmental Authority necessary to obtain Marketing Authorization for or to
Develop, Manufacture or Commercialize a Drug Product, as applicable, in the
Territory.

“Regulatory Authority” means, any applicable Governmental Authority involved in
granting Regulatory Approval in the Territory. In the United States, this
includes the FDA and in the European Union, this includes the EMA.

“Regulatory Exclusivity” means, with respect to Drug Products, any exclusive
marketing rights or data exclusivity rights conferred by any Governmental
Authority with respect to the Drug Products other than a Patent right, including
in the European Union, Regulation (EC) No 726/2004 and Directive 2001/83/EC (as
amended).



A-8

--------------------------------------------------------------------------------

Execution Copy



“Regulatory Materials” means, with respect to Drug Products or the facilities
used to Manufacture Drug Products or a component thereof, as applicable,
regulatory applications, submissions, notifications, communications,
correspondence, registrations, Regulatory Approvals and/or other filings made
to, received from or otherwise conducted with a Regulatory Authority that are
necessary in order to obtain Marketing Authorization for or to Develop,
Manufacture or Commercialize a Drug Product or to use a facility for the
Manufacture thereof, for or in a particular country or regulatory jurisdiction,
including all rights under the foregoing, including rights to clinical data and
Regulatory Exclusivity.  Regulatory Materials include BLAs, INDs, MAAs,
presentations, responses, applications for Product Approvals and granted Product
Approvals.

“Regulatory Warning Notices” means Form FDA 483 Inspectional Observations,
Establishment Inspection Reports, warning letters, or their equivalents and any
similar correspondences received from the FDA or any other Governmental
Authority having jurisdiction over a Drug Product or any facility for the
Manufacture of a Drug Product or component thereof.

“Representatives” means a Party’s (and its Affiliates’, and additionally, in the
case of Passage Bio, its Strategic Partners’) directors, officers, full-time
employees, part-time employees, temporary workers, subcontractors, consultants,
agents, permitted sublicensees (if any) and legal, technical, and business
advisors.

“Reprocess” or “Reprocessing” means introducing a Batch back into, and repeating
appropriate manipulation steps that are part of, the established Manufacturing
process.

“Scope of Work” means the work stages, schedules and budgets which are attached
to this Agreement under Exhibit B relative to the Development Services, cGMP
Manufacturing and Process Performance Qualification for the Passage Bio Products
in the Dedicated Clean Room Suite used for the Manufacture of the Passage Bio
Products.

“Specifications” shall mean any and all chemical, physical, microbiological and
biological test methods and any specifications required for release by Catalent
to Passage Bio of Passage Bio Products that have been predetermined and mutually
approved by the Parties pursuant to an applicable Scope of Work.

“Storage Guidelines” means those procedures (based on information provided by
Passage Bio), as approved by Passage Bio in writing, methods and conditions for
packaging (including, as applicable, use of digital artwork files or labels
provided by Passage Bio), preserving, monitoring and storing all Passage Bio
Materials, Raw Materials, Bulk Drug Substance and/or Drug Product, as set forth
in the Quality Agreement or as otherwise mutually agreed to in writing by the
Parties.

“Strategic Partners” means the individuals or entities that are part of a
strategic partnership, which is a relationship between two commercial
enterprises formalized by one or more business contracts.  For the purposes of
this Agreement, [*].

“Technology” means all inventions, methods, techniques, trade secrets,
copyrights, Know-How, knowledge, data, developments, discoveries, documentation,
experience, formulas



A-9

--------------------------------------------------------------------------------

Execution Copy



and formulations, proprietary information, processes, test procedures, hardware,
software and other intellectual property of any kind, whether or not protectable
under patent, trademark, copyright or similar Law.

“Territory” means the U.S. and [*], and any other country that the Parties agree
in writing to add this definition of Territory in an amendment to this
Agreement, but excluding any countries that are targeted by the comprehensive
sanctions, restrictions or embargoes administered by the United Nations,
European Union, United Kingdom, or the United States. Catalent shall not be
obliged to Process Products for sale in any of such countries if it is prevented
from doing so, or would be required to obtain or apply for special permission to
do so, due to any restriction (such as an embargo) imposed on it by any
governmental authority, including those imposed by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

“Third Party” means any Person other than the Parties.

“U.S.” means the United States of America and its possessions and territories.

1.2       Additional Definitions. The following terms have the meanings set
forth in the corresponding Sections of this Agreement:



Defined Term

Section

Action

18.3(c)

Actual Damages Cap

19.2(i)

Actual Passage Bio Receipt

8.2(b)

Additional Batches

2.5.4, Exhibit C

Arising IP Patents

15.7

Auditing Party

11.9

Audits

17.2(b)

Batch Documentation

9.2(d)

Batch Investigation

7.1(c)

Batch Processing

7.1(a)

Binding Orders Period

2.5.2, Exhibit C

Binding Quarter or BQ

2.5.2, Exhibit C

Catalent Arising IP

15.4

Catalent Indemnitee

18.7

Catalent Project Manager

9.1(b)

Catalent Records

17.1(a)

cGMP Manufacturing Runs

4.1

Chemistry Manufacturing and Control or CMC

11.1

Continuous Improvement Program

10.1(h)

CIP

10.1

CPS

Recitals

Defective Batch

7.1(b)

Delivery

4.6(b)

Disclosing Party

14.3(a)





A-10

--------------------------------------------------------------------------------

Execution Copy



Disclosure Agreement

14.1

Extended Manufacturing Period

19.1(a)

Failed Batch

7.1(b)

FQ

2.5.1, Exhibit C

Fiscal Year or FY

2.3.3, Exhibit C

GMP Agreement

14.2

Indemnified Party

18.8

Indemnifying Party

18.8

Initial Forecast

2.5.1, Exhibit C

Initial Manufacturing Period

19.1(a)

LOI

Recitals

Loss

18.6

Manufacturing Start Date

2.2, Exhibit C

Supply Pricing

1.1, Exhibit C

Maximum Annual Batches

2.4.1, Exhibit C

Paragon

14.2

Passage Bio Approval

4.6(a)

Passage Bio Arising IP

15.5

Passage Bio Indemnitee

18.6

Passage Bio Supply Agreements

Recitals

Payment Schedule

4.7(a)

PPI

2.3.2, Exhibit C

Primary Cause

7.1(c)

Process Performance Qualification or PPQ

4.1(a)

PPQ Completion Date

4.4

Receiving Party

14.3(a)

Retained Copies

19.2(k)

Rolling Forecast

2.5.3, Exhibit C

Scope of Work

4.1

Term

19.1

Terminating Event

7.1(a)

Termination Date

19.2(a)

Termination Fee

19.2(c)(i)





A-11

--------------------------------------------------------------------------------

Execution Copy



EXHIBIT B

SCOPE OF WORK







--------------------------------------------------------------------------------

EXHIBIT C



BATCH ORDERING AND FORECASTING REQUIREMENTS





C-1

--------------------------------------------------------------------------------

Execution Copy



EXHIBIT C

BATCH ORDERING AND FORECASTING REQUIREMENTS

This Exhibit C establishes the Parties understanding as to (i) the minimum
annual ordering obligations of Passage Bio for the Manufacture of Batches of
Passage Bio Products in the Dedicated Clean Room Suite, (ii) the fees that
Passage Bio will pay to Catalent during the Term following the Readiness
Determination for the Dedicated Clean Room Suite, and (iii) the establishment of
procedures for the initial forecasting and rolling forecasts of Passage Bio’s
ordering of Batches of the Passage Bio Products in the Dedicated Clean Room
Suite.  It is the intent of the Parties, that the minimum annual ordering
obligations set forth in this Exhibit may be satisfied through the Manufacture
of Batches under this Agreement, [*] (“Additional Manufacturing and Supply
Agreements”).

ARTICLE I

SUMMARY

1.1.      Batch Pricing Based on Manufacturing Configuration.  Each Passage Bio
Product being Manufactured by Catalent pursuant to this Agreement and future
supply agreement/s may have differing Manufacturing Configurations.  In
addition, such Manufacturing Configurations may change during the Term for the
same Passage Bio Product.  Accordingly, pricing for clinical supply of Passage
Bio Products will vary depending upon the Manufacturing Configuration utilized
in the Manufacture of Batches of such products and shall be set forth in each
supply agreement (the “Supply Pricing”).  For the purposes of this Agreement,
the Supply Pricing for the Term is based upon a Manufacturing Configuration of
[*] and is set forth in Schedule 1.1 of this Exhibit C.  For all other clinical
supply and any new commercial supply Manufacturing, the applicable Supply
Pricing for Batches of Bulk Drug Substance and Drug Product of Passage Bio
Products will be agreed to by the Parties and provided in each Scope of Work.

1.2.      Minimum Annual Requirements.  As consideration for Catalent’s
agreement to exclusively dedicate the Dedicated Clean Room Suite to Passage Bio,
Passage Bio agrees to the minimum purchase obligations set forth in Sections 2.3
and 2.4 hereof.

ARTICLE II

CLINICAL MANUFACTURE AND COMMERCIAL SUPPLY

2.1.      General Requirements. The Dedicated Clean Room Suite is intended for
the Manufacture of clinical and commercial supply of Bulk Drug Substance of
Passage Bio Products.

2.2.      Manufacturing Start Date.  The Parties have agreed that [*] is the
date on which Passage Bio intends for Catalent to commence, and the date on
which Catalent must be ready to commence, Manufacturing Batches of Bulk Drug
Substance of the Passage Bio Products and is referred to herein as the
“Anticipated Manufacturing Start Date”; and the date on which Catalent actually
commences Manufacture of the first Batch of Bulk Drug Substance of the Passage
Bio Products is referred to herein as the “Manufacturing Start Date.”



C-1

--------------------------------------------------------------------------------

Execution Copy



2.3.      Minimum Annual Threshold.

2.3.1    Commencing upon the earlier of (a) Manufacturing Start Date or
(b) Readiness Determination through the Term, and subject to Passage Bio’s right
to make adjustments to the Initial and Rolling Forecasts as provided for in
Section 2.5 of this Exhibit, Passage Bio shall submit Binding Purchase Orders
(or by other mutual agreement) for Batches of Bulk Drug Substance of any Passage
Bio Product to be Manufactured by Catalent that, if Delivered by Catalent,
results in annual revenue to Catalent in an amount equal to or greater than the
Minimum Annual Threshold (defined below) on the low end and the Maximum Annual
Batches (defined below) on the high end. Subject to Passage Bio’s right to make
adjustments to the Initial and Rolling Forecasts as provided for in
Section 2.5.4 of this Exhibit (and thereby to any Purchase Order relating
thereto), Passage Bio shall issue each binding Purchase Order in accordance with
the requirements set forth in Section 2.5.5 below.

2.3.2    Upon the Readiness Determination, the Minimum Annual Threshold is
initially based upon the Supply Pricing of [*] Batches of Bulk Drug Substance of
the Passage Bio Products to be Manufactured in the Dedicated Clean Room Suite
(the “Minimum Annual Batches”) and shall be [*].  The Supply Pricing used for
calculating the Minimum Annual Threshold is set forth in Schedule 1.1 to this
Exhibit.  Starting in [*], the Minimum Annual Threshold may be increased year
over year in accordance with increases in the Product Price Index (“PPI”) for
Pharmaceutical Preparation Manufacturing ([*]).  Fees or expenses for the
procurement of Raw Materials or other direct costs that are charged at cost plus
a Procurement Fee [*].  If Catalent conducts any Manufacturing of Batches of
Passage Bio Products outside of the Dedicated Clean Room Suite (other than
non-cGMP Batches Manufactured as part of Development Services), [*].

2.3.3    In the event that Passage Bio fails to order, or fails to cause its
Affiliates or Strategic Partners to order, sufficient quantities of Batches of
Passage Bio Products to meet the Minimum Annual Threshold, Catalent shall submit
an invoice to Passage Bio following the conclusion of the calendar year
(January 1 through December 31) (“Fiscal Year” or “FY”) during which the
minimums were not achieved for an amount equal to the difference between (i) the
applicable Minimum Annual Threshold and (ii) the aggregate revenue received from
Passage Bio in such FY for Manufacturing Batches of Passage Bio Products
(excluding Procurement Costs and Procurement Fees), including revenue from
Passage Bio for replacement Batches or Reprocessing Failed or Defective Batches
pursuant to Section 8.6(b)(iv) of the Agreement.  Passage Bio shall make payment
within [*] ([*]) days upon receipt of the invoice.

2.4       Purchase Orders; Forecasts; Procedures.

2.4.1    Upon receipt of a Purchase Order from Passage Bio pursuant to this
Agreement and/or one or more Passage Bio Supply Agreements and/or Additional
Manufacturing and Supply Agreements, Catalent shall Manufacture Batches of Bulk
Drug Substance and/or Drug Product at the BWI Facility in accordance with the
Product Requirements, cGMPs, the then-current Quality Agreement and any
applicable Laws and otherwise in accordance with the applicable supply
agreements.  The maximum number of Batches of Bulk Drug Substance that can be
Manufactured in the Dedicated Clean Room Suite (the “Maximum Annual Batches”) at
any time during the Term is [*].  The [*], and the corresponding Maximum Annual
Batches, shall be determined by the JSC.  The JSC will make an initial
determination of the [*] upon the Readiness Determination



C-2

--------------------------------------------------------------------------------

Execution Copy



and the JSC will review the [*] periodically (no less than annually) and make
appropriate adjustments thereto.

2.4.2    Purchase Orders shall include orders for Drug Product, however, the
Manufacture of Batches of Drug Product shall be performed in accordance [*],
which schedule shall generally consist of the Manufacture and Delivery of
Batches of Drug Product [*] the Delivery of Batches of Bulk Drug Substance of
each Passage Bio Product in a quantity [*] necessary for the Manufacture of one
or more Batches of Drug Product.

2.5       Initial Forecast; Rolling Forecasts; Delivery.

2.5.1    On or before [*], Passage Bio shall provide to Catalent an initial
forecast of its Batch requirements for the Delivery of Bulk Drug Substance for
the [*] ([*]) fiscal quarters (each an “FQ” and consecutively commencing on [*]
and [*]) immediately following the Manufacture/Release Period for the first
Batch of Bulk Drug Substance to be Manufactured pursuant to this Agreement (the
forecast being the “Initial Forecast”).  The Initial Forecast (and subsequent
Rolling Forecasts) shall provide the number of Batches of Bulk Drug Substance
for the Passage Bio Products.  Passage Bio may also include in the Initial
Forecast the Batch needs of its Affiliates and Strategic Partners that are being
Manufactured by Catalent pursuant to an Additional Manufacturing and Supply
Agreement. However, for the avoidance of doubt and notwithstanding the Batches
being Manufactured by Catalent for Passage Bio’s Affiliates or Strategic
Partners, Passage Bio shall not be relieved of its obligation to meet the
Minimum Annual Threshold.  Payments by Passage Bio’s Affiliates and Strategic
Partners for Batches Manufactured by Catalent in the Dedicated Clean Room Suite
shall count towards the Minimum Annual Threshold.

2.5.2    Subject to the rights to make adjustments set forth herein, the Initial
Forecast shall be binding as to the [*] ([*]) FQs (such quarters are each
a “Binding Quarter” or “BQ” and the entire period is the “Binding Orders
Period”) and non-binding as to the following [*] ([*]) FQs (such quarters are
each a “Non-Binding Quarter” or “NBQ”).  It is the intent of the Parties for the
BQs to align with the calendar FQs and, therefore, the first BQ shall commence
on first day following the Manufacture/Release Period for the first Batch of
Bulk Drug Substance Manufactured and conclude at the end of the FQ in which that
BQ commenced. The Maximum Annual Batches and Minimum Annual Threshold shall be
pro-rated based upon the number of days remaining in the calendar year, rounded
up to the nearest whole number.  The Initial Forecast and subsequent Rolling
Forecasts shall be provided by Passage Bio to Catalent in a form of notice
substantially similar to the example notice provided in this Exhibit as
Attachment A.  Unless otherwise agreed by Catalent, the number of Batches
forecasted by Passage Bio in the Binding Orders Period may not exceed [*] ([*])
the Maximum Annual Batches.  A timeline illustration of Initial Forecast and
subsequent Rolling Forecasts is provided in this Exhibit as Attachment B.

2.5.3    Rolling Forecasts.  At least [*] ([*]) [*] prior to the Anticipated
Manufacturing Date of the first Batch of Bulk Drug Substance to be Delivered
during [*] of the Initial Forecast and each FQ thereafter, Passage Bio will
refresh its [*] ([*]) FQ forecast, and the previous first Non-Binding Quarter or
“NBQ[*]” becomes Binding Quarter [*] or “BQ[*]” and a new NBQ[*] is added to the
forecast (such forecasting then becomes the “Rolling Forecast”).



C-3

--------------------------------------------------------------------------------

Execution Copy



2.5.4    Forecast Modification; Monitoring.

(a)        Passage Bio will be afforded the flexibility to make modification
requests to the Initial and Rolling Forecasts, as set forth below (each
a “Forecast Modification”).  Following the delivery of the Initial or Rolling
Forecasts, if a Forecast Modification is made for [*] that requests the
Manufacture of one or more Batch(es) of Passage Bio Product(s) other than that
which was originally forecasted, Catalent shall use commercially reasonable
efforts, but shall not be obligated, to Manufacture the Batch(es) of different
Passage Bio Product(s).  If a Forecast Modification is made for [*] that
requests additional Batches over what was originally forecast (the “Additional
Batches”), Catalent shall use commercially reasonable efforts, but shall not be
obligated, to Manufacture the Additional Batches.

(b)        Subject to its requirement to meet the Minimum Annual Threshold
requirement, if the Forecast Modification results in a reduction of the number
of Batches forecasted for [*] and that reduction is attributable to [*] [*],
agreed to by Catalent, that results in [*] in the quantity of Bulk Drug
Substance being Manufactured in single Batch (e.g., [*]), Passage Bio shall [*].

(c)        If the Forecast Modification reduces the number of Batches of Bulk
Drug Substance of a Passage Bio Product that were to be Delivered by Catalent
during the Binding Orders Period under Section 2.5.2 and Passage Bio is unable
to substitute one or more Batches as provided for in subsection (a) above,
Passage Bio shall be obligated to pay Catalent according to the table below for
all such Batches ordered in that Binding Orders Period that were cancelled.
Cancellation of any orders of Drug Product of a Passage Bio Product shall be
subject to the same cancellation fees below; provided that no such cancellation
fees shall apply for any such orders of Drug Product cancelled prior to the date
that is [*] ([*]) days prior to the Manufacturing Start Date for the cancelled
Batch of Drug Product.



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



During the period in which Catalent is Manufacturing Bulk Drug Substance and/or
Drug Product, the JSC will have periodic teleconferences or meetings to monitor
and review the status of Manufacturing operations and to address any issues that
may arise.



C-4

--------------------------------------------------------------------------------

Execution Copy



2.5.5    Delivery Dates.  Within [*] ([*]) days following Catalent’s receipt of
the Initial Forecast and each Rolling Forecast thereafter, Catalent shall
prepare, with input from Passage Bio, and submit to the JSC a Batch production
schedule for the next Binding Orders Period which includes the order of
production of each Batch of Passage Bio Product forecasted and the anticipated
delivery of the Batch Documentation for each such Batch to Passage Bio
(the “Proposed Production Schedule”).  Within [*] ([*]) days following receipt
of the Proposed Production Schedule from Catalent, [*] (the “Approved Production
Schedule”). For each Batch of Passage Bio Product being Manufactured during a
Binding Orders Period, the Approved Production Schedule for that Batch shall be
based upon [*].  Within [*] ([*]) days upon [*]approval of the Approved
Production Schedule, Passage Bio (and each Passage Bio Affiliate and/or
Strategic Partner) shall submit to Catalent Purchase Orders specifying the
number of Batches and the anticipated delivery dates (as specified in the
Approved Production Schedule).  If for any reason Catalent is unable to Deliver
the required Batches of Passage Bio Products specified in a Purchase Order on or
before the anticipated Delivery date set forth in the Approved Production
Schedule, Catalent shall notify Passage Bio promptly upon discovery of its
inability to meet the Approved Production Schedule and, [*]. All Purchase Orders
submitted in compliance with this Agreement and/or one or more Passage Bio
Supply Agreements or Additional Manufacturing and Supply Agreements shall be
binding on Catalent.  No later than [*] ([*]) days after Passage Bio’s
submission of a Purchase Order, Catalent shall provide Passage Bio with written
acknowledgment of receipt of the Purchase Order.  Catalent shall timely
Manufacture and Deliver the amounts ordered by Passage Bio in accordance with
this Section 2.5.5, and Catalent shall use commercially reasonably efforts to
Manufacture and Deliver any Additional Batches; it being understood that
Catalent’s failure to supply such Additional Batches shall not constitute a
breach under this Agreement.  In the event of delays or suspension of the
Manufacture of Batches of Passage Bio Products [*], Passage Bio shall continue
to be obligated to pay to Catalent the Minimum Annual Threshold.

2.5.6    Supply Failure.  During each Binding Orders Period, if Catalent fails
to supply Batches of any Passage Bio Products that meet the Specifications in
such numbers that equate to [*], a “Supply Failure” shall be deemed to have
occurred upon receipt of written notice from Passage Bio.  In the event Passage
Bio, at its discretion, elects to delay the restart of a Failed Batch thereby
pushing out the anticipated restart date, the additional time to push out the
restart shall not count against [*].  Within [*] ([*]) days of receipt of
written notice from Passage Bio of its determination that a Supply Failure has
occurred, Catalent shall complete an investigation and report to the JSC the
cause of or reason for the Supply Failure and the appropriate corrective action
to prevent such failure from reoccurring.  The JSC shall review such plan, and
if found reasonably acceptable, approve the plan on a timely basis such that
Catalent is able to implement it prior to the next production run.   Thereafter,
as to the delayed or failed Batches of Passage Bio Product that attributed to
the Supply Failure, Catalent shall [*].  If (i) [*], (ii) [*], or (iii) [*] (any
of (i) through (iii) being a “Repeat Supply Failure”), Passage Bio shall have
the right to [*].

2.6      Clean Room Use Fee Credits.

2.6.1    Batch Credit.  Catalent will provide Passage Bio a credit against the
Clean Room Use Fee (the “Batch Credit”) if Catalent’s Manufacturing of Passage
Bio Products result in the Manufacture of more than [*] ([*]) Batches of Bulk
Drug Substance in the Dedicated Clean Room Suite (the “Excess Batches”).  For
each of the Excess Batches up to [*] ([*]) Batches of Bulk Drug



C-5

--------------------------------------------------------------------------------

Execution Copy



Substance Manufactured during the calendar year, Catalent with provide a Batch
Credit [*] credited against the Clean Room Use Fee for the following year.  By
way of example, [*].  For the purpose of calculating the Batch Credit during the
partial first year of Delivering Batches under this Agreement, the Minimum
Annual Batches shall be pro-rated based upon the number of months remaining in
the calendar year, rounded up to the nearest whole number; however, the Batch
Credit may not exceed the pro-rated Clean Room Use Fee paid by Passage Bio for
that year.

2.6.2    Catalent Use Credit.  If the Dedicated Clean Room Suite is not being
fully utilized for the Manufacture of Passage Bio Products, Catalent may make a
request to Passage Bio to use the suite for Manufacturing on behalf of other
Catalent customers (a “Catalent Use Request”).  Each Catalent Use Request
submitted to Passage Bio shall provide the specific clean room suite(s) being
requested, the schedule during which the suite(s) will be used and the nature of
the Manufacturing activities that will be performed in the suite(s), subject to
any confidentiality requirements between Catalent and its customers.  Within [*]
([*]) days of the Catalent Use Request, Passage Bio, in its reasonable
discretion, shall approve or deny such request and, if approved, Catalent shall
provide a credit to Passage Bio against the Clean Room Use Fee (the “Catalent
Use Credit” together with the Batch Credit, referred to herein as, the “CRUF
Credits”).  [*].

2.6.3    Reconciliation. The CRUF Credits shall be determined by Catalent prior
to issuing the Clean Room Use Fee Invoice (as defined in the Collaboration
Agreement) for the following FQ. The maximum combined CRUF Credits in a FQ is
equal to [*] ([*]%) of the Clean Room Use Fee.  However, during the final FQ in
the last year of the Term, the value of any accrued CRUF credits shall be issued
in the form of a credit against other amounts owed to Catalent by Passage Bio or
a refund to Passage Bio within [*] ([*]) days following the expiration of the
Agreement.





C-6

--------------------------------------------------------------------------------

Execution Copy



EXHIBIT C, ATTACHMENT A



Form of Passage Bio Notice of Batch Forecasts



To:



From:



Date:





Passage Bio's Initial & Rolling Forecast for Batches of Bulk Drug Substance



Product Name

Product Ref #

BQ1

BQ2

NBQ1

NBQ2









[•]

[•]





[•]

[•]





[•]

[•]





[•]

[•]





Totals















--------------------------------------------------------------------------------

Execution Copy



EXHIBIT C, ATTACHMENT B



Timeline Illustration of Initial and Rolling Forecasts

[*]









--------------------------------------------------------------------------------

Execution Copy



EXHIBIT C, SCHEDULE 1.1

Supply Pricing





Step

Description

Pricing

Details

[*]

⚫  [*]

[*]

[*]

[*]

⚫  [*]

[*]

[*]

[*]

[*]

[*]

⚫  [*]

[*]

⚫  [*]

[*]

⚫  [*]

[*]

⚫  [*]

[*]

⚫  [*]

[*]

⚫  [*]

[*]

⚫  [*]



*Note: Minimum Annual Threshold = [*] = [*]



C-1

--------------------------------------------------------------------------------

Execution Copy



EXHIBIT D

Approved Subcontractors



--------------------------------------------------------------------------------